--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 


AGREEMENT AND PLAN OF REORGANIZATION














CREATIVE BUSINESS CONCEPTS, INC.
as the Purchaser
of 100% of the Issued and Outstanding Stock
of
IT NETWORKS, INC.










September 19, 2005








--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF REORGANIZATION

--------------------------------------------------------------------------------



I


PARTIES


 THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”), is entered into
effective as of the 1st day of September, 2005 (the “Effective Date”), by and
between CREATIVE BUSINESS CONCEPTS, INC., a California corporation (“CBC”); IT
NETWORKS, INC., a California corporation (“IT NET”); and, the persons and
entities named on the signature page hereof designated as the shareholders of IT
NET (each a “Shareholder”, and collectively referred to herein as the
“Shareholders”). CBC, IT NET, and the Shareholders are sometimes referred to
collectively herein as the “Parties”, and each individually as a “Party”.


II


RECITALS


A. IT NET has issued and outstanding one thousand (1,000) shares of common
stock, par value $0.00 per share (the “IT NET Stock”), constituting all of the
issued and outstanding capital stock of IT NET.


B. The Shareholders are the owners and registered holders of one hundred percent
(100%) of the IT NET Stock, with each Shareholder being the holder of the number
of shares of IT NET Stock set forth opposite his name on Schedule II-B, attached
hereto and incorporated herein by reference.


C. CBC desires to acquire all of the IT NET Stock on the terms and conditions
provided herein solely in exchange for voting common stock of CBC, or the stock
of CBC’s corporate parent, making IT NET a wholly-owned subsidiary of CBC.


D. The Shareholders desire to sell to CBC all of the issued and outstanding
shares of IT NET Stock on the terms and conditions provided herein.


E. IT NET is the successor-in-interest to IT NETWORK PARTNERS, LLC, a California
limited liability company (the “Predecessor LLC”), which was converted into IT
NET (the “Conversion”) as of and on the 1st day of June, 2005 (the “Conversion
Date”).


F. The Parties intend that the transactions envisioned hereunder be treated as a
tax free plan of reorganization under Section 368(a) (1) (B) of the Code.


G. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
III


2

--------------------------------------------------------------------------------


 
SELECTED DEFINED TERMS AND INTERPRETATION


3.1 Definitions. The following capitalized terms shall have the respective
meanings specified in this Article III. Other terms defined elsewhere herein
shall have meanings so given them.


3.1.1. Affiliate. “Affiliate” shall mean a Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, the first Person.


3.1.2. Control. “Control” (including the terms “controlled by” and “under common
control with”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.


3.1.3. Code. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time-to-time, and the rules and regulations thereunder.


3.1.4. Intellectual Property. “Intellectual Property” (also referred to as
“Intellectual Property Assets”) shall mean and include the following, as well as
all other general intangibles of a like nature and all (i) goodwill, and (ii)
confidential data or information relating to the below listed items:


(a) IT NET’s full legal name and all derivations thereof used by IT NET, all
fictional business names, trading names, designs, registered and unregistered
trademarks, registered and unregistered service marks, and applications
(collectively, the “Marks”);


(b) All patents, patent applications, and inventions and discoveries that may be
patentable (collectively, the “Patents”);


(c) All copyrights in both published works and unpublished works (collectively,
the “Copyrights”);


(d) All rights in mask works (collectively, the “Rights in Mask Works”); and


(e) All know-how, trade secrets, confidential information, customer lists,
computer software, databases, source codes, object codes, works of authorship,
know-how, technical information, data, process technology, user interfaces,
proprietary concepts, ideas, techniques, business models and methodologies,
plans, drawings, and blue prints owned, used, or licensed by IT NET as licensee
or licensor (collectively, the “Trade Secrets”).


3.1.5 Knowledge. “Knowledge” shall mean actual knowledge after reasonable
investigation.

3.1.6. Material Adverse Change. “Material Adverse Change” shall mean a change
which results in a Material Adverse Effect.
 
3

--------------------------------------------------------------------------------




3.1.7. Material Adverse Effect. “Material Adverse Effect” shall mean the
following meaning:


(a) with respect to CBC, (i) a material adverse effect (whether taken
individually or in the aggregate with all other such effects) on the financial
condition, business, results of operations or properties of CBC; (ii) an effect
which would materially impair CBC’s ability to timely to consummate the
transactions contemplated under this Agreement; or, (iii) any event,
circumstance or condition affecting CBC which would prevent or materially delay
the consummation of the transactions contemplated under this Agreement;


(b) with respect to IT NET, (i) a material adverse effect (whether taken
individually or in the aggregate with all other such effects) on the financial
condition, business, results of operations or properties of IT NET; (ii) an
effect which would materially impair IT NET’s ability timely to consummate the
transactions contemplated under this Agreement; or, (iii) any event,
circumstance or condition affecting IT NET which would prevent or materially
delay the consummation of the transactions contemplated by this Agreement; and


(c) with respect to the Shareholders, (i) an effect which would materially
impair such Shareholder’s ability timely to consummate the transactions
contemplated under this Agreement; (ii) an effect which would materially impair
such Shareholder’s ability to timely to consummate the transactions contemplated
under this Agreement; or, (iii) any event, circumstance or condition affecting
such Shareholder which would prevent or materially delay the consummation of the
transactions contemplated under this Agreement


3.1.8. Ordinary Course of Business. “Ordinary Course of Business” shall mean the
course of business procedures and practices consistent with past custom and
practice (including with respect to quantity and frequency).


3.1.9. CBC’s SEC Filings. “CBC’s SEC Filings” shall mean CBC’s registration
statement on Form SB-2, including Part II and the list of exhibits thereto
(copies of which exhibits are available to Shareholders upon request to CBC’s
Chief Financial Officer) and CBC’s Form 10-SB recently filed with SEC.


3.1.10. Person. “Person” means an individual, partnership, limited liability
company, corporation, association, joint stock company, trust, a joint venture,
unincorporated organization, or any other type of entity.


3.1.11. SEC. “SEC” shall mean the Securities and Exchange Commission.


3.1.12. Securities Act. “Securities Act” shall mean the Securities Act of 1933,
as amended.


3.1.13. Tax or Taxes. “Tax” or “Taxes” shall mean any federal, state, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital stock, franchise, profits,
 
4

--------------------------------------------------------------------------------


 
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.


3.1.14. Tax Return. “Tax Return” shall mean any return, declaration, report,
claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.


3.2. Accounting Terms and Determinations. All accounting terms used in this
Agreement and not otherwise defined shall have the meaning accorded to them in
accordance with GAAP and, except as expressly provided herein, all accounting
determinations shall be made in accordance with GAAP, consistently applied. When
used herein, the term “financial statements” shall include the notes and
schedules attached thereto. The term “GAAP” means generally accepted accounting
principles consistently applied as in effect from time to time.


3.3 Additional Definitional Provisions. For purposes of this Agreement, (i)
those words, names, or terms which are specifically defined herein shall have
the meaning specifically ascribed to them; (ii) wherever from the context it
appears appropriate, each term stated either in the singular or plural shall
include the singular and plural; (iii) wherever from the context it appears
appropriate, the masculine, feminine, or neuter gender, shall each include the
others; (iv) the words “hereof”, “herein”, “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
and not to any particular provision of this Agreement; (v) all references to
designated “Articles”, “Sections”, and to other subdivisions are to the
designated Articles, Sections, and other subdivisions of this Agreement as
originally executed; (vi) all references to “Dollars” or “$” shall be construed
as being United States dollars; (vii) the term “including” is not limiting and
means “including without limitation”; and, (viii) all references to all
statutes, statutory provisions, regulations, or similar administrative
provisions shall be construed as a reference to such statute, statutory
provision, regulation, or similar administrative provision as in force at the
date of this Agreement and as may be subsequently amended.


3.4 Interpretation.


3.4.1. Provision Not Construed Against Party Drafting Agreement. This Agreement
shall be deemed to have been drafted by all Parties, and, in the event of a
dispute, no Party shall be entitled to claim that any provision should be
construed against any other Party by reason of the fact that it was drafted by
one particular Party.


3.4.2. Number and Gender. The singular when used in this Agreement shall include
the plural, and the masculine gender shall include the feminine and neuter
genders, unless the context clearly indicates otherwise.
 
3.4.3. Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.
 
5

--------------------------------------------------------------------------------


 
3.4.4. Article and Section Headings. The article and section headings used in
this Agreement are inserted for convenience and identification only and are not
to be used in any manner to interpret this Agreement.


3.4.5. Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.

IV


EXCHANGE


4.1 Exchange of Shares. On the Closing Date (as hereinafter defined) and subject
to the terms and conditions set forth herein, (i) the Shareholders shall
transfer, assign, and deliver to CBC all of the then issued and outstanding
shares of the IT NET Stock, and (ii) CBC shall issue to the Shareholders in
exchange therefore (the “Exchange”) an aggregate of four hundred thousand
(400,000) shares of the voting common stock, zero ($0.0) par value per share, of
CBC or an equal number of shares of common stock of CBC’s corporate parent (the
“CBC Stock”). The number of shares of CBC Stock to be issued to each Shareholder
will be determined by multiplying the aggregate number of shares of CBC Stock to
be issued to the Shareholders as determined in accordance with the preceding
sentence, by a fraction, the numerator of which is the number of IT NET Stock
held by such Shareholder and the denominator of which is the total number of IT
NET Stock then outstanding. Schedule II-B sets forth the number of shares of CBC
Stock to be issued to each Shareholder in the Exchange, based on the current
holdings of IT NET Stock by the respective Shareholders. In the event of any
stock split, dividend paid in stock, recapitalization or reclassification with
respect to CBC Stock prior to the Closing, the number of CBC Stock (and if
appropriate the type of security) will be appropriately adjusted.


4.2 Fractional Shares. No fractions of CBC Stock will be issued in connection
with CBC’s issuance of CBC Stock in the Exchange. In lieu of the issuance of any
such fractional share, CBC will issue to the Shareholder who would otherwise be
entitled to receive such fractional share an amount of CBC Stock rounded to the
nearest whole number of CBC Stock to which such Shareholder would otherwise be
entitled to receive pursuant to this Section 4.2.


4.3 Closing. Subject to the terms and conditions of this Agreement, the closing
of the Exchange (the “Closing”) shall take place (a) at the offices of CBC, 1
Technology Drive, Building H, Irvine, California, 92618, at 1000 AM PST on the
1st day of September, 2005, or at such other time, date or place as the Parties
hereto may agree. The date on which the Closing occurs is hereinafter referred
to as the “Closing Date”.


4.4 Delivery of Share Certificates. At the Closing, CBC shall deliver to each of
the Shareholders, or the duly authorized agent of any Shareholder, share
certificates representing shares of CBC Stock in the respective amounts to which
each is entitled in accordance with Sections 4.1 and 4.2, above, against
delivery to CBC of certificates for the IT NET Stock to be transferred in the
Exchange, duly endorsed or accompanied by stock powers duly executed in blank,
with signatures
 
6

--------------------------------------------------------------------------------


 
guaranteed by an entity whose guaranty is acceptable for the transfer of shares
of CBC Stock. Each Shareholder shall provide to CBC in writing prior to the
Closing Date such Shareholder’s mailing address, taxpayer identification number
and any other shareholder information normally required by the transfer agent
and registrar of CBC Stock.


4.5 Tax-Free Reorganization. The Parties intend that the Exchange be treated as
a tax free plan of reorganization under Section 368(a) (1) (B) of the Code, with
the CBC Stock issued in the Exchange to be issued solely in exchange for the IT
NET Stock, and no other consideration that could constitute “other property”
within the meaning of Section 356(a) of the Code being transferred by CBC for
the IT NET Stock. The Parties shall not take a position on any Tax Return or
before any taxing authority that is inconsistent with this Section 4.5 unless
otherwise required by a final and binding determination or resolution of a
governmental body with appropriate jurisdiction, and each Party agrees to
promptly notify the other Party of any assertion by a taxing authority of a
position that is inconsistent with this Section 4.5. No Party represents or
warrants that the Exchange and the other transactions contemplated under this
Agreement will qualify as reorganization under the Code.


V


REPRESENTATIONS AND WARRANTIES OF CBC


CBC hereby represents and warrants to the Shareholders as follows upon execution
of this Agreement and at Closing:


5.1 Organization and Good Standing. CBC is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.


5.2 Subsidiaries. Schedule 5.2, attached hereto and incorporated herein by
reference, sets forth for each subsidiary of CBC (i) its name and jurisdiction
of incorporation, and (ii) the percentage of such Person’s issued and
outstanding shares of capital stock owned by CBC.


5.3 Authorization.


5.3.1. Operation of Business. CBC has the requisite corporate power and
authority and all requisite licenses, permits and franchises necessary to own
and operate its properties and to carry on its business as now being conducted.


5.3.2 Execution of Agreement. CBC has the requisite corporate power and
authority and has obtained all approvals and consents necessary to enter into
and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder. All corporate proceedings have been taken
and all corporate authorizations have been secured which are necessary to
authorize the execution, delivery, and performance by CBC of this Agreement.
This Agreement has been duly and validly executed and delivered by CBC and
constitutes the valid and binding obligations of CBC, enforceable in accordance
with the respective terms.
 
7

--------------------------------------------------------------------------------




5.4 Effect of Agreement. As of the Closing, the consummation by CBC of the
transactions herein contemplated, including the execution, delivery and
consummation of this Agreement, will comply with all applicable law and will
not:


(a) Violate any judgment, statute, law, order, writ, rule, ordinance,
regulation, or determination or decree of any arbitrator, court, or other
governmental agency or administrative body (collectively, “Requirement of Law”)
applicable to or binding upon CBC;


(b) Violate (i) the terms of the Articles of Incorporation or Bylaws of CBC; or,
(ii) any material agreement, contract, mortgage, indenture, bond, bill, note, or
other material instrument or writing binding upon CBC or to which CBC is
subject;


(c) Accelerate or constitute an event entitling the holder of any indebtedness
of CBC to accelerate the maturity of such indebtedness or to increase the rate
of interest presently in effect with respect to such indebtedness; or


(d) Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of CBC under any agreement,
commitment, contract (written or oral) or other instrument to which CBC is a
party or by which it is bound or affected.


5.5 Consents. No consents, approvals or other authorizations or notices, other
than those which have been obtained and are in full force and effect, are
required by any state or federal regulatory authority or other Person or entity
in connection with the execution and delivery of this Agreement and the
performance of any obligations contemplated hereunder.


5.6 Legal Proceedings. There are no legal, administrative, arbitral or other
actions, claims, suits or proceedings or investigations instituted or pending
or, to the Knowledge of CBC’s management, threatened against CBC, or against any
property, asset, interest or right of CBC, that might reasonably be expected to
have a Material Adverse Effect or that might reasonably be expected to threaten
or impede the consummation of the transactions contemplated by this Agreement.


5.7 Regulatory Compliance. To the best Knowledge of CBC, it has not violated any
Requirement of Law, the violation of which would be reasonably likely to have a
Material Adverse Effect. Further, CBC and each Subsidiary have met the minimum
funding requirements of ERISA with respect to any employee benefit plans subject
to ERISA, and no event has occurred resulting from CBC’s failure to comply with
ERISA that could result in CBC’s incurring any material liability. CBC is not an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.


5.8 Capitalization. CBC is authorized to issue one hundred million (100,000,000)
shares of CBC Stock. Five million one hundred ninety two thousand five hundred
(5,192,500) shares of CBC Stock are issued and outstanding. All of the issued
and outstanding CBC Stock has been duly authorized and is validly issued, fully
paid, and nonassessable. Other than as otherwise provided for

8

--------------------------------------------------------------------------------



herein or reflected Schedule 5.8, attached hereto and incorporated herein by
reference, there are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require CBC to issue, sell, or otherwise
cause to become outstanding any of its capital stock.

5.9 CBC Stock. The CBC Stock to be issued pursuant to the provisions of this
Agreement will, upon such issuance, be duly authorized, legally and validly
issued, fully paid and nonassessable, and free and clear of all liens,
mortgages, pledges, and other encumbrances of any nature, unless expressly
provided herein to the contrary.


5.10 Purchase for Investment. CBC is not acquiring the IT NET Stock with a view
to or for sale in connection with any distribution thereof within the meaning of
the Securities Act.


5.11 Disclosure. No representation or warranty made by CBC in this Agreement or
in any writing furnished or to be furnished pursuant to or in connection with
this Agreement knowingly contains or will contain any untrue statement of a
material fact, or omits or will omit to state any material fact required to make
the statements herein or therein contained not misleading.


5.12 Material Defaults. CBC is not in material default, or alleged to be in
default, under any material agreement, contract, lease, mortgage, commitment,
instrument or obligation, and no other party to any agreement, contract, lease,
mortgage, commitment, instrument or obligation to which CBC is a party is in
default thereunder, which default would materially and adversely affect the
properties, assets, business or prospects of CBC.


5.13 Tax Returns and Disputes. Other than as otherwise provided for herein or
reflected Schedule 5.13, attached hereto and incorporated herein by reference,
CBC has filed all Tax Returns (federal, state and local) required to be filed by
it, has paid all Taxes shown to be due and payable on the returns or any
assessments or penalties received by it and all other Taxes (federal, state and
local) due and payable by it. There are no audits pending and there are no
present disputes as to Taxes of any nature payable by CBC.


5.14 Financial Condition. The audited financial statements of CBC for the period
ended 31 December 2003 and 31 December 2004 (collectively, the “CBC Financial
Statements”) present fairly the financial position, results of operations and
cash flows of CBC at the dates and for the fiscal periods then ended, in
accordance with GAAP (except, with respect to the unaudited interim CBC
Financial Statements, for the absence of footnotes thereto and subject to
customary year end adjustments).


5.15 No Material Adverse Change. Since 31 December 2004 there has been no
Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of CBC.


5.16 Disclosure. The representations and warranties of CBC contained in this
Agreement and in any agreement, certificate, affidavit, statutory declaration or
other document delivered or given pursuant to this Agreement are true and
correct and do not contain any untrue statement of a material fact or omit to
state a

9

--------------------------------------------------------------------------------


 
material fact necessary to make the statements contained in such representations
and warranties not misleading to the Shareholders.

5.17 Other Matters. CBC has not taken and has not agreed to take any action, and
has no Knowledge of any fact or circumstances that would materially impede or
delay the consummation of the transactions contemplated under this Agreement.


VI


REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS


Each Shareholder hereby severally (and not jointly with respect to the other
Shareholders) represents and warrants to CBC as follows upon execution of this
Agreement and at Closing:


6.1 Ownership of Shares. Such Shareholder owns and shall own of record and
beneficially the IT NET Stock set forth on Schedule II-B opposite such
Shareholder’s name and such IT NET Stock constitutes all of the shares of IT NET
Stock owned of record or beneficially by such Shareholder. Such Shareholder
holds its IT NET Stock free and clear of any restrictions on transfer (other
than restrictions under the Securities Act and state securities laws), Taxes,
security interests, options, warrants, purchase rights, contracts, commitments,
equities, claims, and demands. Such Shareholder is not a party to any option,
warrant, purchase right, or other contract or commitment that could require the
Shareholder to sell, transfer, or otherwise dispose of any capital stock of IT
NET, other than under this Agreement. Such Shareholder is not a party to any
voting trust, proxy, or other agreement or understanding with respect to the
voting of any capital stock of IT NET.


6.2 Sale of IT NET Stock. Such Shareholder will not sell or transfer any IT NET
Stock prior to the earlier of the Closing or the termination of this Agreement,
unless the prior written consent of CBC shall have been obtained. Upon transfer
and delivery by such Shareholder to CBC of the IT NET Stock owned by such
Shareholder pursuant to this Agreement, CBC shall acquire ownership of such
shares, free and clear of all adverse claims (other than any created by or
through CBC).


6.3 Organization and Good Standing of Certain Shareholders. Schedule 6.3,
attached hereto and incorporated herein by reference, shows the residence of
each Shareholder. For each such Shareholder which is not a natural person,
Schedule 6.3 shall also reflect the principal office of each such Shareholder,
as well as a description of the legal nature of such Shareholder including the
jurisdiction under whose laws it is organized, its authorized signatories, and
(unless its shares or other equity interests are publicly traded in an
established market) the names of any 10% or greater beneficial owner. If the
Shareholder is not a natural person, the Shareholder is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
formation.


6.4 Power and Authorization. Such Shareholder has full power and authority
(including, if the Shareholder is a corporation, full corporate power and
authority) to execute and deliver this Agreement and to perform his or its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of such Shareholder, enforceable in accordance with its terms and
conditions. The Shareholder need not give any notice to, make any filing with,
or obtain any
 
10

--------------------------------------------------------------------------------



authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement.
6.5 Effect of Agreement. As of the Closing, the consummation by such Shareholder
of the transactions herein contemplated, including the execution, delivery and
consummation of this Agreement, will comply with all applicable law and will
not:

(a) Violate any“Requirement of Law” applicable to or binding upon such
Shareholder;


(b) If the Shareholder is not a natural person, violate (i) the terms of its
formation documents or similar agreements; or, (ii) any material agreement,
contract, mortgage, indenture, bond, bill, note, or other material instrument or
writing binding upon such Shareholder or to which it is subject; or


(c) Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of such Shareholder under any
agreement, commitment, contract (written or oral) or other instrument to which
such Shareholder is a party or by which it is bound or affected.


6.6 Legal Proceedings. There are no legal, administrative, arbitral or other
actions, claims, suits or proceedings or investigations instituted or pending
or, to the Knowledge of such Shareholder, threatened against such Shareholder,
or against any property, asset, interest or right of such Shareholder, that
might reasonably be expected to have a Material Adverse Effect or that might
reasonably be expected to threaten or impede the consummation of the
transactions contemplated by this Agreement.


6.7 Investment. The Shareholder (i) understands that the CBC Stock to be issued
in the Exchange has not been registered under the Securities Act, or under any
state securities laws, and are being offered and sold in reliance upon federal
and state exemptions for transactions not involving any public offering; (ii) is
acquiring the CBC Stock solely for his or its own account for investment
purposes, and not with a view to the distribution thereof; (iii) is a
sophisticated investor with Knowledge and experience in business and financial
matters and is an “accredited investor” within the meaning of Rule 501
promulgated under the Securities Act; (iv) has received a copy of CBC’s SEC
Filings and has had the opportunity to obtain additional information as desired
in order to evaluate the merits and the risks inherent in holding the CBC Stock;
(v) understands that the CBC Stock cannot be sold or otherwise transferred
unless registered pursuant to the Securities Act or an exemption from
registration is available (such as Rule 144 promulgated under the Securities
Act, which requires a one-year holding period and imposes certain other
constraints), and is able to bear the economic risk and lack of liquidity
inherent in holding the CBC Stock (notwithstanding any such Shareholder’s
ability to transfer or dispose of such shares of CBC Stock in one or more
transactions that are exempt from or otherwise not in violation of the
Securities Act and the rules and regulations thereunder); and, (vi) understands
that the certificates evidencing the CBC Stock may bear the legend(s) as deemed
reasonable by CBC.


11

--------------------------------------------------------------------------------


 
6.8 Investigation. As of the Closing, each Shareholder will be entering into the
Exchange based upon its own independent investigation and evaluation of CBC and
its prospects, and the covenants, representations and warranties of CBC set
forth herein. Each Shareholder is expressly not relying on any oral
representations made by CBC or any of its Affiliates or representatives with
regard to the CBC Stock or CBC itself.
6.9 Disclosure. The representations and warranties of such Shareholder contained
in this Agreement and in any agreement, certificate, affidavit, statutory
declaration or other document delivered or given pursuant to this Agreement are
true and correct and do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained in such
representations and warranties not misleading to CBC.


6.10 Other Matters. None of the Shareholders has taken or agreed to take any
action, or has any Knowledge of any fact or circumstances, that would materially
impede or delay the consummation of the transactions contemplated hereby.


VII


REPRESENTATIONS AND WARRANTIES OF IT NET


IT NET hereby represents and warrants to CBC as follows upon execution of this
Agreement and at Closing:


7.1 Organization and Good Standing. IT NET is a corporation duly organized,
validly existing and in good standing under the laws of the State of California.


7.2 Subsidiaries. Schedule 7.2, attached hereto and incorporated herein by
reference, sets forth for each subsidiary of IT NET (i) its name and
jurisdiction of incorporation, and (ii) the percentage of such Person’s issued
and outstanding shares of capital stock owned by IT NET.


7.3 Authorization.


7.3.1. Operation of Business. IT NET has the requisite corporate power and
authority and all requisite licenses, permits and franchises necessary to own
and operate its properties and to carry on its business as now being conducted.


7.3.2 Execution of Agreement. IT NET has the requisite corporate power and
authority and has obtained all approvals and consents necessary to enter into
and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder. All corporate proceedings have been taken
and all corporate authorizations have been secured which are necessary to
authorize the execution, delivery and performance by IT NET of this Agreement.
This Agreement has been duly and validly executed and delivered by IT NET and
constitutes the valid and binding obligations of IT NET, enforceable in
accordance with the respective terms.

12

--------------------------------------------------------------------------------




7.4 Effect of Agreement. As of the Closing, the consummation by IT NET of the
transactions herein contemplated, including the execution, delivery and
consummation of this Agreement, will comply with all applicable law and will
not:


(a) Violate any Requirement of Law applicable to or binding upon IT NET;


(b) Violate (i) the terms of the Articles of Incorporation or Bylaws of IT NET;
or, (ii) any material agreement, contract, mortgage, indenture, bond, bill,
note, or other material instrument or writing binding upon IT NET or to which IT
NET is subject;


(c) Accelerate or constitute an event entitling the holder of any indebtedness
of IT NET to accelerate the maturity of such indebtedness or to increase the
rate of interest presently in effect with respect to such indebtedness; or


(d) Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of IT NET under any agreement,
commitment, contract (written or oral) or other instrument to which IT NET is a
party or by which it is bound or affected.


7.5 Consents. No consents, approvals or other authorizations or notices, other
than those which have been obtained and are in full force and effect, are
required by any state or federal regulatory authority or other Person or entity
in connection with the execution and delivery of this Agreement and the
performance of any obligations contemplated hereunder.


7.6 Legal Proceedings. There are no legal, administrative, arbitral or other
actions, claims, suits or proceedings or investigations instituted or pending
or, to the Knowledge of IT NET’s management, threatened against IT NET, or
against any property, asset, interest or right of IT NET, that might reasonably
be expected to have a Material Adverse Effect or that might reasonably be
expected to threaten or impede the consummation of the transactions contemplated
by this Agreement.


7.7 Regulatory Compliance. To the best Knowledge of IT NET, it has not violated
any Requirement of Law, the violation of which would be reasonably likely to
have a Material Adverse Effect. Further, IT NET and each Subsidiary have met the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA, and no event has occurred resulting from IT NET’s failure to
comply with ERISA that could result in IT NET’s incurring any material
liability. IT NET is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.


7.8 Capitalization. IT NET is authorized to issue one thousand (1,000) shares of
IT NET Stock. One thousand (1,000) shares of IT NET Stock are issued and
outstanding. All of the issued and outstanding IT NET Stock has been duly
authorized and is validly issued, fully paid, and nonassessable. Other than as
otherwise provided for herein or reflected Schedule 7.8, attached hereto and
incorporated herein by reference, there are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other

13

--------------------------------------------------------------------------------



contracts or commitments that could require IT NET to issue, sell, or otherwise
cause to become outstanding any of its capital stock.

7.9 IT NET Stock. The IT NET Stock to be acquired pursuant to the provisions of
this Agreement will, upon such transfer, be duly authorized, legally and validly
issued, fully paid and nonassessable, and free and clear of all liens,
mortgages, pledges, and other encumbrances of any nature, unless expressly
provided herein to the contrary.


7.10 Employee Benefit Plans. Except as set forth in Schedule 7.10, attached
hereto and incorporated herein by reference, IT NET is not a party to any
written or oral (i) contract with any labor union, (ii) bonus, pension,
profit-sharing, retirement, deferred compensation, savings, stock purchase,
stock option, hospitalization, insurance or other plan providing employees
benefits, (iii) employment, agency, consulting or similar contract which cannot
be terminated by it in one hundred twenty (120) days or less, without cost, or
(iv) any other plan, agreement or arrangement governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).


7.11 Permits and Licenses. IT NET has all licenses and permits (federal, state
and local) required by governmental authorities to own, operate and carry on its
business as now being conducted, and such licenses and permits are in full force
and effect. No violations are or have been recorded in respect to the licenses
or permits, included but not limited to fire and health and safety law
violations, and no proceeding is pending or threatened looking toward the
revocation or limitation of any of them.


7.12 Customers and Suppliers. The books and records of IT NET contain a correct
and complete list of each of the customers and suppliers of IT NET who have
dealt with IT NET during the last five (5) years (the “Customers” and
“Suppliers”). IT NET has taken all commercially reasonable steps to maintain the
confidentiality of the Customers. To IT NET’s best Knowledge:


(a) None of the Customers or Suppliers, or any other person or entity having
material business dealings with IT NET will or may cease to continue such
relationship with CBC;


(b) None of the Customers or Suppliers, or any other person or entity having
material business dealings with IT NET will or may substantially reduce the
extent of such relations with IT NET at any time from or after the Closing;


(c) There are no other existing or contemplated material modifications or
changes in the business relationship of any Customers or Suppliers with IT NET;


(d) There are no existing conditions or state of facts or circumstances which
have or would have a Material Adverse Effect on the relationship of IT NET with
Customers or Suppliers after it is acquired by CBC, or which has prevented or
will prevent such business from being carried on after the Closing in
essentially the same manner as it is currently carried on.

7.13 Leases and Similar Agreements. Except as set forth in Schedule 7.13,
attached hereto and incorporated herein by reference, IT NET is not a party to,
nor are any of its assets bound by or subject to, any leases or other similar
agreements or instruments, whether as lessor or lessee. With regard to all such
disclosed leases and similar agreements, IT NET has delivered to CBC any and all

14

--------------------------------------------------------------------------------



consents or waivers of other parties necessary for the continuation of the
leases and similar agreements upon the same terms and conditions in effect as of
the Closing.
 
7.14 Material Agreements. Except as set forth in Schedule 7.14, attached hereto
and incorporated herein by reference, IT NET is not a party to, nor are any of
its assets bound by or subject to, any of the following:


(a) license agreement, assignment or contract (whether as licensor or licensee,
assignor or assignee) relating to trademarks, trade names, patents or copyrights
(or applications therefore), know-how or technical assistance, or other
proprietary rights (other than trademark agreements which are entered into in
the ordinary course of IT NET’s business in conjunction with sales agreements;


(b) agreement or other arrangement for the sales of goods or services by IT NET
to any government or governmental authority (other than pursuant to open
purchase orders issued by such entities);


(c) agreement with any vendor, distributor, dealer, sales agent or
representative other than contracts or orders for the purchase or sale of goods
made in the usual and Ordinary Course of Business at an aggregate price per
contract or order of less than $10,000 and a terms of less than ninety days
under any such contract or order;


(d) agreement with any supplier or customer with respect to discounts (other
than those reflected on IT NET’s current price lists) or allowances or extended
payment terms;

(e) joint venture or partnership agreement with any other person;

(f) agreement which restricts IT NET from doing business anywhere in the world;
or

(g) long-term services agreement.
7.15 Employment Agreements. Except as set forth on Schedule 7.15, attached
hereto and incorporated herein by reference, and except as otherwise provided
for herein, IT NET is not a party to any employment agreement, independent
contractor agreement, or similar arrangement or agreement, whether it be reduced
to written form or an oral promise.


7.16 Restrictive Covenant Agreements. Schedule 7.16, attached hereto and
incorporated herein by reference, represents a list of all restrictive covenant
agreements and arrangements held by IT NET with regard to its business. All of
such contracts are hereunder assigned to CBC, and IT NET has the requisite power
and ability to so assign all said contracts, copies of which are also attached
hereto as part of Schedule 7.16.


7.17 Accounts Receivable. All accounts receivable of IT NET arose from valid
sales transactions in the Ordinary Course of Business and represent valid
obligations due IT NET, and represent valid obligations due IT NET, and are
collectible in the Ordinary Course of Business in the aggregate recorded amounts
thereof in accordance with their terms.

15

--------------------------------------------------------------------------------




7.18 Insurance Policies. All insurance policies maintained by IT NET on its
assets, business, officers and personnel provide adequate and sufficient
liability and property damage coverage commensurate with the business practices
of IT NET. IT NET does not conduct any business which would result in the
cancellation of, or a material increase in the premiums, for any of its
insurance policies.


7.19 Environmental Matters. To the best Knowledge of IT NET, with regard to
matters of environmental compliance:


(a) IT NET has conducted and is conducting its business, and has used and is
using its properties, whether currently owned, operated or leased or owned,
operated or leased by IT NET at any time in the past; and at the time of
acquisition of any security interest, all properties in which IT NET has a
security interest had always been used, in compliance with all applicable
federal, and state and local environmental laws and regulations, except where
the failure to comply with such laws and regulations, in the aggregate, has not
had and could not have a material adverse effect on the condition (financial or
otherwise), business or properties of IT NET.


(b) Neither IT NET nor any property currently owned, operated or leased or which
has been owned, operated or leased by IT NET, is subject to any existing,
pending or threatened investigation, action or proceeding, including any notice
of violation, by any governmental authority regarding contamination of any part
of such property or infractions of any law, statute, ordinance or regulation or
any license or permit issued by any government agency pertaining to health,
industrial hygiene or environmental safety or environmental conditions on, under
or about such property, except where such investigations, actions, proceedings,
notifications or infractions, in the aggregate, have not had and could not have
a material adverse effect on the condition (financial or otherwise), business or
properties of IT NET.


(c) Except as set forth in Schedule 7.19, attached hereto and incorporated
herein by reference, there are no underground storage tanks or toxic or
hazardous wastes, substances, or materials, or pollutants or contaminants,
including asbestos, presently located on or under any property which is
currently or has been owned, operated or leased by IT NET; there were no
underground storage tanks or toxic or hazardous wastes, substances, or
materials, or pollutants or contaminants, including asbestos, located on or
under any property in which IT NET or IT NET has or had an interest. As used
herein, the terms toxic or hazardous wastes, substances or materials, pollutants
and contaminants mean any material which is or becomes during the term of this
Agreement regulated or controlled as a hazardous or toxic waste or environmental
pollutant under any federal, state or local law, ordinance, order, decree or
regulation currently in effect and applicable to IT NET or any property owned,
operated or leased by IT NET.


7.20 Other Arrangements. IT NET is not a party to any contract, commitment or
agreement, nor are any of its assets subject to, or bound or affected by, any
order, judgment, decree, law, statute, ordinance, rule, regulation or other
restriction of any kind or character which is not applicable to IT NET
generally, which would, individually or in the aggregate, cause a Material
Adverse Effect on IT NET. IT NET is also not a party or subject to any
agreement, contract or other obligation which would require the making of any
payment, other than payments contemplated by this

16

--------------------------------------------------------------------------------


 
Agreement, to any other person as a result of the consummation of the
transactions contemplated herein.


7.21 Undisclosed Liabilities. IT NET does not have any liability (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due), including any liability for Taxes, except for (i)
liabilities set forth in the IT NET Financial Statements, and (ii) liabilities
which have arisen after the date of the IT NET Financial Statements in the
Ordinary Course of Business (none of which results from, arises out of, relates
to, is in the nature of, or was caused by any breach of contract, breach of
warranty, tort, infringement, or violation of law).


7.22 Material Defaults. IT NET is not in material default, or alleged to be in
default, under any material agreement, contract, lease, mortgage, commitment,
instrument or obligation, and no other party to any agreement, contract, lease,
mortgage, commitment, instrument or obligation to which IT NET is a party is in
default thereunder, which default would materially and adversely affect the
properties, assets, business or prospects of IT NET.


7.23 Tax Returns and Disputes. IT NET has filed all Tax Returns (federal, state
and local) required to be filed by it, and all such Tax Returns filed are
complete and accurate in all material respects. IT NET has paid all Taxes shown
to be due and payable on the returns or any assessments or penalties received by
it and all other Taxes (federal, state and local) due and payable by it. IT NET
has collected and withheld all Taxes which it has been required to collect or
withhold and has timely submitted all such collected and withheld amounts to the
appropriate authorities. IT NET is in compliance with the back-up withholding
and information reporting requirements under the Code and any state, local or
foreign laws, and the rules and regulations thereunder.


7.24 Title to Assets. IT NET has good and marketable title to all of its assets,
free and clear of all liens, mortgages, conditional sale and other title
retention agreements, pledges, assessments, tax liens and other encumbrances of
any nature, except as expressly disclosed on Schedule 7.24, attached hereto and
incorporated herein by reference.


7.25 Condition of Assets. The assets of IT NET are in good operating condition
and repair, subject to reasonable wear and tear, constitute all of the assets
used in the conduct of the business, and are sufficient for the proper operation
of the Ordinary Course of Business.


7.26 Intellectual Property Assets. The Intellectual Property Assets are all
those necessary for the operation of the business of IT NET as it is currently
conducted, and are listed on Schedule 7.26, attached hereto and incorporated
herein by reference. IT NET is the owner of all right, title, and interest in
and to each of the Intellectual Property Assets, free and clear of all liens,
security interests, charges, encumbrances, equities, and other adverse claims,
and has the right to use without payment to a third party all of the
Intellectual Property Assets. To the extent that any employee or former employee
of IT NET has developed or invented or otherwise produced any of the
Intellectual Property Assets, all such former and current employees of IT NET
have executed written contracts that assign to IT NET all rights to any
inventions, improvements, discoveries, or information relating to the
Intellectual Property Assets. No such employee or former employee has entered
into any contract that restricts or limits in any way the scope or type of work
in which the employee may be

17

--------------------------------------------------------------------------------


 
engaged or requires the employee to transfer, assign, or disclose information
concerning his work to anyone other than IT NET. With regard to different
aspects of the Intellectual Property Assets:


7.26.1. Patents.


(i) All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination, and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or Taxes or actions falling due within ninety (90) days after
the Closing Date.


(ii) No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition proceeding. To IT NET’s Knowledge, there is no
potentially interfering patent or patent application of any third party.


(iii) No Patent is infringed or, to IT NET’s Knowledge, has been challenged or
threatened in any way. None of the products manufactured and sold, nor any
process or know-how used, by IT NET infringes or is alleged to infringe any
patent or other proprietary right of any other Person.


(iv) All products made, used, or sold under the Patents have been marked with
the proper patent notice.


7.26.2. Trademarks.


(i) All Marks that have been registered with the United States Patent and
Trademark Office are currently in compliance with all formal legal requirements
(including the timely post-registration filing of affidavits of use and
incontestability and renewal applications), are valid and enforceable, and are
not subject to any maintenance fees or Taxes or actions falling due within
ninety days after the Closing Date.


(ii) No Mark has been or is now involved in any opposition, invalidation, or
cancellation and, to IT NET’s Knowledge, no such action is Threatened with the
respect to any of the Marks.


(iii) To IT NET’s Knowledge, there is no potentially interfering trademark or
trademark application of any third party.


(iv) No Mark is infringed or, to IT NET’s Knowledge, has been challenged or
threatened in any way. None of the Marks used by IT NET infringes or is alleged
to infringe any trade name, trademark, or service mark of any third party.


(v) All products and materials containing a Mark bear the proper federal
registration notice where permitted by law.


7.26.3. Copyrights.

18

--------------------------------------------------------------------------------




(i) All the Copyrights have been registered and are currently in compliance with
formal legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or Taxes or actions falling due within ninety days after the
date of Closing.


(ii) No Copyright is infringed or, to IT NET’s Knowledge, has been challenged or
threatened in any way. None of the subject matter of any of the Copyrights
infringes or is alleged to infringe any copyright of any third party or is a
derivative work based on the work of a third party.


(iii) All works encompassed by the Copyrights have been marked with the proper
copyright notice.


7.26.4. Trade Secrets.


(i) With respect to each Trade Secret, the documentation relating to such Trade
Secret is current, accurate, and sufficient in detail and content to identify
and explain it and to allow its full and proper use without reliance on the
Knowledge or memory of any individual.


(ii) IT NET has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of the Trade Secrets.


(iii) IT NET has good title and an absolute (but not necessarily exclusive)
right to use the Trade Secrets. The Trade Secrets are not part of the public
Knowledge or literature, and, to IT NET’s Knowledge, have not been used,
divulged, or appropriated either for the benefit of any Person or to the
detriment of IT NET. No Trade Secret is subject to any adverse claim or has been
challenged or threatened in any way.


7.27 Financial Condition. The financial statements of the Predecessor LLC for
the year ended 31 December 2004 and all related financial information and
documentation (including but not limited to bank statements, customer billings,
and Tax Returns), collectively referred to herein as the “IT NET Financial
Statements”, present fairly the financial position, results of operations and
cash flows of the Predecessor LLC for the fiscal period then ended, in
accordance with GAAP. IT NET has delivered true and complete copies of the IT
NET Financial Statements to each of the Shareholders or any authorized agent of
any Shareholder.


7.28 No Adverse Change. Since 31 December 2004 there has been no Material
Adverse Change in the business, financial condition, results of operations,
assets, or liabilities of IT NET.


7.29 Other Matters. IT NET has not taken and has not agreed to take any action,
and has no Knowledge of any fact or circumstances that would materially impede
or delay the consummation of the transactions contemplated hereby.


7.30 Disclosure. The representations and warranties of IT NET contained in this
Agreement and in any agreement, certificate, affidavit, statutory declaration or
other document delivered or given pursuant to this Agreement are true and
correct and do not contain any untrue

19

--------------------------------------------------------------------------------


 
statement of a material fact or omit to state a material fact necessary to make
the statements contained in such representations and warranties not misleading
to the Shareholders.


7.31 Advice of Changes. Between the Effective Date hereof and the Closing Date,
IT NET shall promptly advise CBC in writing of any fact which, if existing or
known at the Effective Date, would have been required to be set forth or
disclosed in or pursuant to this Agreement or of any fact which, if existing or
known at the Effective Date, would have made any of the representations
contained herein untrue.


7.32 Conversion. As of or prior to the Effective Date, the Conversion was
completed under the applicable provisions of the General Corporate Law of
California and the Predecessor LLC ceased to be a legal entity as of and on the
Conversion Date.


7.32 Restatement and Reissuance for Predecessor LLC. Each and every provision of
this Article VII, with the express exception of Sections 7.2; 7.3.2.; 7.4; 7.8;
7.9; 7.28 (other than the Conversion); and, 7.31, inclusive, are hereby restated
and reissued by IT NET with regard to the Predecessor LLC as an express
representation and warranty of IT NET hereunder, further qualified as follows:


(a) Each such representation and warranty shall be made as of and on the
Conversion Date; and


(b) Each applicable provision of this Article VII making reference to a
corporation shall instead be made as if such reference were specifically made
with regard to a limited liability company, as that term is defined under the
Beverly-Killea Limited Liability Company Act as adopted in the State of
California.
 
VIII


OBLIGATIONS OF PARTIES PRIOR TO CLOSING


8.1 IT NET and Shareholders’ Obligations Pending the Closing. Each of the
Shareholders and IT NET hereby further covenant and agree that, prior to the
Closing, unless the prior written consent of CBC shall have been obtained, which
consent shall not be unreasonably withheld, and except as otherwise contemplated
in this Agreement, IT NET shall, subject to Section 8.2, below, operate its
business only in the usual, regular and ordinary course and in accordance with
its prior practices, and shall use its reasonable best efforts to preserve
intact its business organizations and assets and maintain its rights, franchises
and business and customer relations necessary to run its business as currently
run.


8.2 Cash Generation or Preservation Actions. From and after the Effective Date
and then up to and until Closing, except as otherwise expressly provided for in
Section 9.3, below, neither IT NET nor any of the Shareholders shall engage in
any practice, take any action, or enter into any transaction outside the
Ordinary Course of Business, the primary purpose or effect of which has been to
generate or preserve Cash.
 
20

--------------------------------------------------------------------------------


 
8.3 Additional Forbearances. From the Effective Date until the Closing, IT NET
covenants and agrees to ensure that IT NET does not (other than as contemplated
in this Agreement) do any of the following without the prior written consent of
CBC acting in good faith:
 
(a) declare, set aside, make or pay any dividend or other distribution in
respect of its capital stock or otherwise purchase or redeem, directly or
indirectly, any shares of its capital stock;
 
(b) issue, sell or deliver or enter into any agreement to issue, sell or deliver
any shares of its capital stock or any options, warrants, or other rights,
agreements, commitments, arrangements or understandings of any kind, contingent
or otherwise, to purchase, sell or deliver any such shares, or any securities
convertible into or exchangeable for any such shares, or effect any stock split,
or otherwise change, combine or reclassify its authorized capitalization;


(c) incur any indebtedness or issue or sell any debt securities or prepay any
debt;


(d) mortgage, pledge or otherwise subject to any material lien or lease, any of
its properties or assets, tangible or intangible or permit or suffer any such
property or asset to be subjected to any material lien or lease; or license or
dispose of any material assets, except in the Ordinary Course of Business
consistent with its prior practice;


(e) forgive or cancel any debts or claims, or waive any rights, except for fair
value;
 
(f) modify or extend the current term of any material agreement, or waive any
material rights thereunder;


(g) pay any bonus to any employee or agent or contractor, or grant to any
employee or agent or contractor any increase in compensation except in the
Ordinary Course of Business consistent with its prior practice, or enter into
any employment, severance, termination or similar agreement with any employee or
agent or contractor;


(h) amend its Articles of Incorporation or Bylaws or any other organizational
documents;


(i) make any material changes in policies or practices relating to business
practices or other terms accounting therefore or in policies of employment;


(j) enter into any type of business not conducted by IT NET as of the date of
this Agreement or create or organize any subsidiary of IT NET or enter into or
participate in any joint venture or partnership;


(k) except as otherwise expressly contemplated by this Agreement, enter into any
agreement or transactions with any of the Shareholders or their respective
Affiliates or make any amendment or modification to any such agreement;


(l) make or change any election in respect of Taxes or settle any claim related
to Taxes; or

21

--------------------------------------------------------------------------------




(m) enter into any contract, commitment, or arrangement to do any of the
foregoing.


8.4 Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its reasonable best efforts to obtain any authorizations,
consents, and approvals of governments and governmental agencies in connection
with the transactions envisioned hereunder.


8.5 Full Access.
 
(a) During the period from the Effective Date of this Agreement to the Closing,
IT NET shall, upon reasonable notice, cause IT NET to afford to CBC and its
representatives (including, without limitation, officers and employees of CBC
and counsel, accountants and other professionals retained by CBC), such access
during normal business hours to its books, records, properties and such other
information as CBC may reasonably request for the purpose of conducting any
review or investigation reasonably related to the transactions contemplated
hereby, provided that such access shall not interfere with the normal business
operations of IT NET. Notwithstanding any investigation by CBC before or after
the date of this Agreement or any Knowledge gained therefrom, CBC shall be
entitled to rely fully on the representations and warranties contained in
Articles VI and VII.


(b) CBC agrees that it will keep confidential any information furnished to it in
connection with the transactions contemplated by this Agreement in accordance
with the terms of the Confidentiality Agreement dated 03 March 2005, between CBC
and the other parties thereto, which agreement shall remain in effect in
accordance with its terms.


8.6 Certain Conditions Precedent to CBC’s Obligations. The obligations of CBC to
enter into and consummate the transactions contemplated hereby are subject to
the fulfillment (or waiver in writing by CBC in its sole discretion) on or prior
to the Closing Date of the additional following conditions that:


(a) the representations and warranties of the Shareholders and those of IT NET
contained in this Agreement shall be true and correct on and as of the Effective
Date and in all material respects on and as of the Closing Date with the same
force and effect as though made on and as of the Closing Date;


(b) the Shareholders and IT NET shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
on or prior to the Closing Date;


(c) all appropriate parties shall have entered into the Employment Agreements
referenced in Section 9.2, below;


(d) there shall not have occurred any Material Adverse Change in respect to IT
NET;

22

--------------------------------------------------------------------------------




(e) any required third party consents shall have been received and delivered to
CBC; and

(f) an executive officer of IT NET shall have delivered to CBC a certificate to
the effect that, to his Knowledge, the conditions in paragraphs (a) and (b) have
been satisfied.


8.7 Certain Conditions Precedent to the Shareholders’ and IT NET’s Obligations.
The obligations of the Shareholders and IT NET to enter into and complete the
transactions contemplated hereby are further subject to the fulfillment (or
waiver in writing by the Shareholders in their sole discretion) on or prior to
the Closing Date of the conditions that:


(a) the representations and warranties of CBC contained in this Agreement shall
be true and correct on and as of the Effective Date and in all material respects
on and as of the Closing Date with the same force and effect as though made on
and as of the Closing Date;


(b) CBC shall have performed and complied in all material respects with all
covenants and agreements required by this Agreement on or prior to the Closing
Date;


(c) there shall not have occurred any Material Adverse Change in respect to CBC;


(d) all appropriate parties shall have entered into the Employment Agreements
referenced in Section 9.2, below; and


(e) An executive of officer of CBC shall have delivered to the Shareholders a
certificate to the effect that, to his Knowledge, the conditions in paragraphs
(a) and (b) have been satisfied.


IX


OBLIGATIONS OF PARTIES AT CLOSING


In addition to all other obligations imposed under this Agreement, the Parties
hereby further agree as follows with regard to the Closing:


9.1 Directors and Officers. The Directors, or the Shareholders if necessary, of
IT NET shall appoint those directors to its Board of Directors as instructed by
CBC. Each and every one of the other directors and officers of IT NET in office
at and as of the Closing Date shall then resign their respective position(s) as
of and on the Closing Date.


9.2 Employment Agreements. CBC shall enter into employment agreements with Gregg
Stempson, Jim Froggatt, Doug Catiller, and Ken Moran, respectively, in the forms
attached hereto as Exhibits 9.2(a), (b), (c), and (d) and incorporated herein by
reference (collectively, the “Employment Agreements”).


9.3 Closing Distribution to Shareholders. At the Closing, IT NET shall be
permitted to make a distribution to the Shareholders (the “Closing
Distribution”) in accordance with the following:

23

--------------------------------------------------------------------------------




(a) The amount of cash or cash equivalents which the Shareholders contributed to
IT NET in connection with its formation shall be documented to the reasonable
acceptance of the Shareholders and CBC (the “Formation Contributions”).


(b) The total amount of all sums received without duplication by or on behalf of
IT NET from or in respect of its business from and after the 1st day of June,
2005 up to and until Closing shall be documented to the reasonable acceptance of
the Shareholders and CBC (the “Gross Revenues”);
(c) The total amount of all expenses incurred in respect of the operation and
maintenance of the business of IT NET in its Ordinary Course of Business (which
shall include but not be limited to wages, salaries, insurance premiums,
property and business taxes, and regulatory costs and expenses) from and after
the 1st day of June, 2005 up to and until Closing shall be documented to the
reasonable acceptance of the Shareholders and CBC (the “Operating Expenses”).


(d) To the extent that the sum of (i) the Gross Revenues less (ii) the Operating
Expenses exceeds the Formation Contributions, that difference shall be the
amount of the Closing Distribution to be distributed to the Shareholders at
Closing.


(e) The Closing Distribution shall be distributed to the Shareholders in
proportion to their ownership of the IT NET Stock at the Closing.


9.4 Good Faith Efforts to Satisfy Conditions. Each of the Parties will use its
good faith efforts to cause each of the conditions to closing that is within its
reasonable control to be satisfied as soon as reasonably practical.


X


INDEMNIFICATION


10.1 Indemnification by Shareholders. Shareholders, jointly and not severally,
hereby covenant and agree that notwithstanding any investigation made at any
time by or on behalf of CBC or any information CBC may have and regardless of
the Closing hereunder, Seller shall indemnify CBC and its directors, officers,
shareholders and affiliates, and each of their successors and assigns (each
individually referred to herein as an “CBC Indemnified Party”) and hold each
harmless from, against and in respect of any and all costs (including interest
which may be imposed in connection therewith, court costs and reasonable fees
and disbursements of legal counsel) losses, claims, liabilities, fines,
penalties, damages, demands, judgments, debts, obligations, causes of action and
expenses (cumulatively referred to as the “Indemnified Claims”) arising by
reason of or in connection with any of the following:


(a) Any and all Indemnified Claims against a CBC Indemnified Party of any
nature, whether accrued, absolute, contingent or otherwise, arising out of the
business of IT NET (whether known or unknown to the Shareholders or any CBC
Indemnified Party), to the extent arising out of the

24

--------------------------------------------------------------------------------


 
operation of the business or incurred by IT NET on or prior to the Closing and
not otherwise provided for to the contrary by the express written agreement of
the Parties;


(b) Any material breach of, or any material inaccuracy in, any of the
representations, warranties, covenants or agreements made by the Shareholders or
IT NET in this Agreement, any other agreement referred to herein, any Exhibit or
Schedule to this Agreement, or any certificate, instrument or writing delivered
in connection therewith;


(c) Any action, suit, proceeding, compromise, settlement, assessment or judgment
arising out of or incidental to any of the matters indemnified against in this
Section 10.1;


(d) Any tax liabilities, and all interest, penalties, assessments and all other
Indemnified Claims in respect thereof, arising out of the business of IT NET for
any period prior to the Closing;


(e) Any and all Indemnified Claims arising by reason of or in connection with
any act or omission pursuant to, or in breach of this Agreement, any other
agreement referred to herein, any Exhibit or Schedule to this Agreement, or any
certificate, instrument or writing delivered in connection therewith, by Seller;
and


(f) Any and all Indemnified Claims arising from or in any way related to any
bonus, pension, profit sharing, retirement, deferred compensation, savings,
stock purchase, stock option, hospitalization, insurance or other plan providing
benefits to employees of IT NET relating to a period at or prior to the Closing.


10.2 Indemnification by CBC. From and after the Closing Date, CBC shall
indemnify and hold harmless the Shareholders, and their respective directors,
officers, employees and agents, and each of the heirs, executors, successors,
and assigns of any of the foregoing (the “Shareholder Indemnified Parties”) from
and against any and all Indemnified Claims incurred by or asserted against any
of such parties in connection with or arising out of (i) any breach by CBC of
any representation or warranty hereunder; (ii) any failure by CBC to comply with
any covenant or agreement set forth herein; or, (iii) any third party claim
relating to the operation of IT NET’s business from and after the Closing. Any
amounts paid by CBC to one or more of the Shareholders pursuant to this Section
10.2 may be payable in shares of CBC Stock in the sole discretion of CBC.


10.3 Notice. The Party being indemnified hereunder (the “Indemnified Party”)
shall give written notice to the Party against whom a claim for indemnification
is asserted hereunder (the “Indemnifying Party”) within the earlier of twenty
(20) days of receipt of written notice or forty (40) days from discovery by the
Indemnified Party of any matters recognized by the Indemnified Party as
providing a basis for a claim for indemnification or reimbursement under this
Agreement. The failure to give such notice shall not affect the right of the
Indemnified Party to indemnity hereunder unless such failure has materially and
adversely affected the rights of the Indemnifying Party.


10.4 Right to Defend. The Indemnifying Party shall be entitled to (without
prejudice to the right of any Indemnified Party to participate at its own
expense with counsel if its own choosing) defend or prosecute such claim at its
own expense and through counsel of its own choosing if it gives


25

--------------------------------------------------------------------------------



 written notice of its intention to do so no later than the time by which the
interests of the Indemnified Party would be materially prejudiced as a result of
its failure to have received such notice. However, if the defendants in any
action shall include both the Indemnifying Party and the Indemnified Party, and
the Indemnified Party shall have reasonably concluded that counsel selected by
the indemnifying party has a conflict of interest because of the availability of
different or additional defenses to the Indemnified Party, the Indemnified Party
shall have the right to select separate counsel to participate in the defense of
such action on its behalf, at the expense of the Indemnifying Party. The
Indemnified Party shall cooperate fully in the defense of such claim and shall
make available to the indemnifying party pertinent information under its control
relating thereto, but shall be entitled to be reimbursed, as provided in this
Article X, for all costs and expenses incurred by it in connection therewith.

 
XI


TAX MATTERS


11.1 Liability for Taxes. Notwithstanding any other provision of this Agreement,
the Shareholders shall be liable for all Taxes imposed on IT NET for any taxable
year or period that ends on or before the Closing Date and which is not
otherwise reserved under Section 9.3, above. Notwithstanding any other provision
of this Agreement, CBC shall be liable for all Taxes imposed on IT NET or for
which IT NET may otherwise be liable, for any taxable year or period that begins
after the Closing Date.


11.2 Tax Returns. The Shareholders shall file or cause to be filed on behalf of
IT NET when due all Tax Returns that are required to be filed by or with respect
to IT NET for taxable years or periods ending on or before the Closing Date and
shall remit any Taxes due in respect of such Tax Returns. CBC shall file or
cause to be filed when due all Tax Returns that are required to be filed by or
with respect to IT NET for taxable years or periods ending after the Closing
Date other than the Tax Returns required to be filed by IT NET as provided
above, and shall remit any Taxes due in respect of such Tax Returns. Any Tax
Returns required to be filed by the Shareholders on behalf of IT NET pursuant to
this Section 11.2 shall be submitted to CBC for approval (which approval shall
not be unreasonably withheld) prior to the filing of such Tax Returns.


11.3 Contest Provisions.


11.3.1. Notice. CBC shall promptly notify the Shareholders in writing upon
receipt by CBC of notice of any pending or threatened federal, state, local or
foreign Tax audits, examinations or assessments which may affect any Tax
liability for which the Shareholders are liable pursuant to this Agreement,
provided that failure to comply with this provision shall not affect CBC’s right
to indemnification hereunder except to the extent such failure impairs the
Shareholders’ ability to contest any such Tax liabilities.


11.3.2. Right to Participate. The Shareholders shall have the right to
participate in any Tax audit or administrative or court proceeding relating to
any Tax liability for which the Shareholders are liable pursuant to this
Agreement; provided, however, that CBC shall have the right to take part and
effectively control any such proceeding to the extent that the outcome of such

26

--------------------------------------------------------------------------------


 
proceeding may reasonably be considered to have an adverse impact on CBC or IT
NET. CBC and the Shareholders agree not to agree to settle any Tax claim which
may be the subject of indemnification by the other party or which would
otherwise result in additional tax liability to the other party pursuant to this
Agreement without the prior written consent of the other party (which consent
shall not be unreasonably withheld).


11.4 Assistance and Cooperation. After the Closing Date, each of the
Shareholders and CBC shall (and cause their respective Affiliates to):




(a) assist the other party in preparing any Tax Returns which such other party
is responsible for preparing and filing under this Agreement;


(b) cooperate fully in preparing for any audits of, or disputes with taxing
authorities regarding any Tax Returns of IT NET;


(c) make available to the other and to any taxing authority as reasonably
requested all information, records, and documents relating to Taxes of IT NET,
including all pertinent records for conduct of any tax audit including, but not
limited to, copies of all IT NET’s Tax Returns, copies of financial records and
customers’ invoices supporting such Tax Returns, and copies of all sales and use
tax exemption certificates obtained from customers;


(d) provide timely notice to the other in writing of any pending or threatened
Tax audits or assessments of IT NET for taxable periods for which the other may
have a liability under this Agreement; and


(e) furnish the other with copies of all correspondence received from any taxing
authority in connection with any Tax audit with respect to any taxable period
for which the other may have a liability under this Agreement.


XII


ADDITIONAL SELECTED RIGHTS AND OBLIGATIONS


12.1 Survival. The representations and warranties and the covenants and
agreements of each Party set forth in this Agreement shall survive the Closing
for a period of five (5) years.


12.2 Termination. This Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Closing:


(a) by mutual consent of CBC and the Shareholders;


(b) by the Shareholders, if CBC has failed to perform in any material respect
any of its respective obligations required to be performed by it under this
Agreement unless failure to so perform has been caused by or results from a
breach of this Agreement by the Shareholders;

27

--------------------------------------------------------------------------------




(c) by CBC, if any of the Shareholders shall have failed to perform in any
material respect any of the obligations required to be performed by it under
this Agreement unless failure to so perform has been caused by or results from a
breach of this Agreement by CBC; or


(d) by CBC or the Shareholders, if the Closing does not occur on or prior to 120
days after the date of this Agreement.


A Party terminating this Agreement pursuant to this Section 12.2 shall give
written notice thereof to each other Party hereto, whereupon this Agreement
shall terminate and the transactions contemplated hereby shall be abandoned
without further action by any Party; provided, however, that if such termination
is by CBC pursuant to Section 12.2(c) or if such termination is by the
Shareholders pursuant to Section 12.2(b), nothing herein shall affect the
non-breaching Party’s or Parties’ right to damages on account of such other
Party’s or Parties’ breach.


12.3 Expenses. Each of the Parties hereto shall pay the fees and expenses it
incurs in connection with this Agreement, other than as a result of he breach
hereof by any other party hereto.


12.4 Press Releases and Public Announcements. CBC shall determine, in its sole
discretion, the text of a press release to be made promptly after the execution
of this Agreement. No Party shall issue any further press release or make any
public announcement relating to the subject matter of this Agreement without the
prior approval of CBC; provided, however, that any Party may make any public
disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded securities (in which
case the disclosing Party will advise the other Parties prior to making the
disclosure).


12.5 No Brokers. Neither IT NET nor CBC nor any Shareholder nor any of their
respective subsidiaries or Affiliates has any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which any Shareholder could
become liable or obligated.


12.6 Right of Endorsement. After the Closing, CBC shall have the absolute and
unconditional right and authority to endorse, without recourse, the name of IT
NET on any check or any other evidence of indebtedness received by CBC or IT NET
on account of any of the business of IT NET. Shareholders shall cause IT NET to
deliver to CBC after the Closing a letter of instruction executed by IT NET
sufficient to permit CBC to deposit such checks or other evidences of
indebtedness in bank accounts in the name of IT NET.


XIII


ADDITIONAL MISCELLANEOUS PROVISIONS


13.1 Executed Counterparts. This Agreement may be executed in any number of
original, fax or copied counterparts, and all counterparts shall be considered
together as one agreement. A faxed or copied counterpart shall have the same
force and effect as an original signed counterpart. Each of the Parties hereby
expressly forever waives any and all rights to raise the use of a fax machine to
deliver
28

--------------------------------------------------------------------------------



a signature, or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a fax machine, as a defense to
the formation of a contract.
 
13.2 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
13.3 Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of Orange, shall be the sole jurisdiction and venue for the
bringing of such action.


13.4 Entire Agreement. This Agreement and all references herein, contains the
entire understanding among the Parties hereto and supersedes any and all prior
written or oral agreements, understandings, and negotiations between them
respecting the subject matter contained herein.


13.5 Additional Documentation. The Parties hereto agree to execute, acknowledge
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices and certificates which may be necessary or convenient under
the laws of the State of California.


13.6 Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.


13.7 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


13.8 Remedies.


13.8.1. Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


13.8.2. Cumulative. The rights and remedies provided herein, in the Pledge
Agreement, in the Note, and in all other agreements, instruments, and documents
delivered pursuant to or in connection with this Agreement, and by applicable
law are cumulative, are in addition to and not exclusive of any other rights or
remedies provided by law, and shall not exclude any other remedies to which any
person may be lawfully entitled.
 
13.9 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition. No course of dealing between
the Parties, nor any failure to exercise, nor any delay in exercising, any


29

--------------------------------------------------------------------------------



right, power or privilege of either Party shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power, or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
 
13.10 Assignability. This Agreement is not assignable by either Party without
the expressed written consent of all Parties.


13.11 Notices. All notices, requests and demands hereunder shall be in writing
and delivered by hand, by facsimile transmission, by mail, by telegram or by
recognized commercial over-night delivery service (such as Federal Express, UPS
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by facsimile transmission, upon telephone confirmation of receipt of
same; (c) if by mail, forty-eight (48) hours after deposit in the United States
mail, first class, registered or certified mail, postage prepaid; (d) if by
telegram, upon telephone confirmation of receipt of same; or, (e) if by
recognized commercial over-night delivery service, upon such delivery.


13.12 Time. All Parties agree that time is of the essence as to this Agreement.


13.13 Disputes.


13.13.1. Mediation. All disputes, claims or controversies arising out of or
relating to this Agreement with more than Five Thousand Dollars ($5,000) in
controversy, including but not limited to any dispute, claim or controversy
arising out of or relating to this Agreement or the breach, termination,
enforcement, interpretation or validity thereof, including the determination of
the scope or applicability of this agreement to arbitrate, shall be initially
submitted to Judicial Arbitration and Mediation Services (“JAMS”) in Orange
County, California, or its successor, for mediation. Mediation shall be
commenced by providing to JAMS and the other Party a written request for
mediation, setting forth the subject of the dispute and the relief requested.
The Parties will cooperate with JAMS and with one another in selecting a
mediator from JAMS’ panel of neutral mediators, and in scheduling the mediation
proceedings. The Parties will participate in the mediation in good faith, and
they will share equally in its costs. All offers, promises, conduct and
statements, whether oral or written, made in the course of the mediation by any
of the Parties, their agents, employees, experts and attorneys, and by the
mediator or any JAMS employees, are confidential, privileged and inadmissible
for any purpose, including impeachment, in any arbitration or other proceeding
involving the Parties, provided that evidence that is otherwise admissible or
discoverable shall not be rendered inadmissible or non-discoverable as a result
of its use in the mediation. Either Party may initiate arbitration with respect
to the matters submitted to mediation by filing a written demand for arbitration
at any time following the initial mediation session or 45 days after the date of
filing the written request for mediation, whichever occurs first. The mediation
may continue after the commencement of arbitration if the Parties so desire.
Unless otherwise agreed by the Parties, the mediator shall be disqualified from
serving as arbitrator in the case. The provisions of this paragraph may be
enforced by any Court of competent jurisdiction, and the Party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including attorney fees, to be paid by the Party against whom enforcement is
ordered.


13.13.2. Arbitration. If the matter is not resolved through mediation under
Section 15.13.1., above, then it shall be submitted to JAMS in Orange County,
California, or its
30

--------------------------------------------------------------------------------



successor, for final and binding arbitration before a sole arbitrator. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures if the amount in controversy exceeds $250,000,
or pursuant to its Streamlined Arbitration Rules and Procedures if the amount in
controversy is $250,000 or less. Judgment on the Award may be entered in any
court having jurisdiction.
 
13.13.3. Small Claims. All disputes, claims or controversies arising out of or
relating to this Agreement with Five Thousand Dollars ($5,000) or less in
controversy shall be adjudicated in a court of applicable jurisdiction according
to California law.


13.13.3. Waiver of Jury Trial and Related Rights.  By initialing the space
below, the Parties hereby agree to have all disputes, claims or controversies
arising out of or relating to this Agreement, which are not resolved by
mediation, decided by neutral binding arbitration as provided in this Agreement.
Each Party is giving up any rights it might possess to have those matters
litigated in a court or jury trial. By initialing in the space below, each Party
is giving up its judicial rights to discovery and appeal except to the extent
that they are specifically provided for under this Agreement. If either Party
refuses to submit to arbitration after agreeing to this provision, that Party
may be compelled to arbitrate under federal or state law. The foregoing has been
read and understood. Each Party agrees to submit all disputes, claims or
controversies arising out of or relating to this Agreement, that have not been
resolved by mediation, to binding arbitration in accordance with this Agreement.


________ (initials of CBC)          ________ (initials of IT NET)


Initials of Shareholders: _________ _________ _________ _________


13.14 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.


13.15 Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


XIV


EXECUTION


IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date.




****SIGNATURES APPEAR ON NEXT PAGE****

31

--------------------------------------------------------------------------------


 

CBC: 
IT NET:
CREATIVE BUSINESS CONCEPTS, INC., IT NETWORKS, INC.,  a California corporation 
a California corporation      BY:/s/J.Richard Shafer
 
BY: /s/ Gregg M. Stempson
NAME: J.Richard Shafer
 
NAME: Gregg Stempson
TITLE:  PRESIDENT/CFO
 
TITLE: PRESIDENT
DATED: September 19, 2005
 
DATED: September 19, 2005
    SHAREHOLDERS
/s/ Gregg Stempson
GREGG STEMPSON
 
/s/ Doug Catiller
DOUG CATILLER
DATED:
 
DATED:
   
/s/ Jim Froggatt
JIM FROGGATT
 
/s/ Ken Moran
KEN MORAN 
DATED: September 19, 2005
 
DATED: September 19, 2005



32

--------------------------------------------------------------------------------



EXHIBITS AND SCHEDULES




EXHIBITS
   
Exhibit 9.2(a)
Gregg Stempson Employment Agreement
Exhibit 9.2(b)
Jim Froggatt Employment Agreement
Exhibit 9.2(c)
Doug Catiller Employment Agreement
Exhibit 9.2(d)
Ken Moran Employment Agreement
   
SCHEDULES
   
Schedule II-B
Shareholders and Ownership
Schedule 5.2
CBC Subsidiaries
Schedule 5.8
CBC Capitalization
Schedule 5.13
CBC Tax Returns and Disputes
Schedule 6.3
Shareholder Information
Schedule 7.2
IT NET Subsidiaries
Schedule 7.8
IT NET Capitalization
Schedule 7.10
IT NET Employee Benefits
Schedule 7.13
IT NET Leases and Similar Agreements
Schedule 7.14
IT NET Material Agreements
Schedule 7.15
IT NET Employment Agreements
Schedule 7.16
IT NET Restrictive Covenant Agreements
Schedule 7.19
IT NET Environmental Disclosures
Schedule 7.24
IT NET Title to Assets
Schedule 7.26
IT NET Intellectual Property Assets


33

--------------------------------------------------------------------------------



EXHIBIT 9.2(a)


GREG STEMPSON EMPLOYMENT AGREEMENT
 


 
 

--------------------------------------------------------------------------------


 

 




EMPLOYMENT AGREEMENT














CREATIVE BUSINESS CONCEPTS, INC.,
as “Employer”


and


GREGG STEMPSON,
as “Stempson”












Effective Date:
September 1, 2005



--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


I


PARTIES


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this ____ day of
____________, 2005, by and between CREATIVE BUSINESS CONCEPTS, INC., a
California corporation (the “Employer”); and, GREGG STEMPSON, an individual
residing in the State of California (“Stempson”). Employer and Stempson are
sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.


II


RECITALS


A. Employer is a wireless and business systems provider specializing in
WiFi/WiMAX, security, IT integration, and telecommunication services. As part of
these offering of services, Employer designs and installs specialty
communication systems for data, voice, video, and telecom, among other things
(the “Business”).


B. Employer’s principal place of business is located at One Technology Drive,
Building H, Irvine, California, 92618 (the “Premises”), and is deemed to be
conducted throughout the continental United States, but principally conducted in
the Southern California counties of San Diego, Orange, Los Angeles, Ventura, San
Bernardino, and Riverside, and in each metropolitan area in which the
headquarters of a client of Employer is located (the “Territory”).


C. Stempson represents to possess certain skills and contacts which would enable
Stempson to benefit Employer. 


D. Immediately prior to executing this Agreement, Stempson was an employee of IT
NETWORK PARTNERS, INC., a California corporation (“IT NET”), of which Stempson
was a principal shareholder.


E. Concurrent with the execution of this Agreement, Employer acquired one
hundred percent (100%) of the issued and outstanding shares of stock of IT NET
under the terms and conditions of an Agreement and Plan of Reorganization (the
“Purchase Agreement”). Capitalized terms not defined herein shall have the same
meanings attached to them in the Purchase Agreement.
F. The Parties acknowledge that Stempson’s abilities and services are unique and
essential to the prospects of Employer, and Employer has relied upon Stempson
agreeing to serve Employer pursuant to this Agreement.


G. Employer desires to retain the services of Stempson, and Stempson desires to
be retained by Employer, all pursuant to the terms and conditions contained
herein.
H. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


III


EMPLOYMENT


3.1 Position. Employer hereby hires Stempson to serve in the position referenced
on Schedule “A”, attached hereto and incorporated herein by reference. Stempson
shall do and perform all services, duties, responsibilities, and acts (i)
prescribed by the Bylaws of Employer, as amended from time-to-time, (ii) which
are customarily vested in the position hereunder by Stempson, and (iii)
necessary or advisable to carry out such responsibilities, subject always to the
control of the Board of Directors of Employer (the “Board”), or all authorized
designees. Said services may include, but not be limited to, those listed on
Schedule “A”.


3.2 Certain Changes and Additional Responsibilities. Nothing herein shall
preclude the Board from changing Stempson’s title and duties if such Board has
concluded in its reasonable judgment that such change is in Employer’s best
interests. If Stempson is elected or appointed a director or officer of Employer
or any subsidiary thereof during the term of this Agreement, Stempson will serve
in such capacity without further compensation.


3.3 Time and Effort.


3.3.1. Entire Productive Time. Stempson shall devote Stempson’s entire
productive time, attention, knowledge and skill to the business and interests of
Employer. Employer shall be entitled to all the benefits and profits arising
from or incident to any and all services performed by Stempson pursuant to this
Agreement.


3.3.2. Exceptions. Nothing contained in Section 3.3.1., above, shall be
construed to prevent Stempson from:


(a) investing his personal assets in businesses which do not compete with
Employer, in such form or manner as will not require any services on the part of
Stempson in the operation or the affairs of the companies in which such
investments are made and in which his participation is solely that of an
investor;


(b) purchasing securities in any corporation whose securities are regularly
traded provided that such purchase shall not result in his collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any corporation engaged in a business competitive to that of Employer; and


(c) participating in conferences, preparing or publishing papers or books or
teaching, so long as the Board approves of such activities prior to Stempson
engaging in them.
 
3.4 Term.


3.4.1. Initial Term. The Term of this Agreement shall commence on the ____ day
of ______, 2005, (the “Start Date”) and shall continue for a period of
thirty-six (36) months, unless sooner terminated as provided for herein (the
“Initial Term”).


3.4.2. Renewal Terms. This Agreement shall remain in full force and effect and
shall renew for a maximum of three (3) additional twelve (12) month periods
(each referred to as a “Renewal Term”), provided that both Parties at least
sixty (60) days prior to the end of Initial Term, and then any Renewal Term,
give written notice to the other of their intent to have the Agreement remain in
full force and effect for the next Renewal Term.


3.4.3. Term Defined. For purposes of this Agreement, the word “Term” shall
specifically include the Initial Term and all Renewal Terms hereunder.


3.5 Location. Except for routine travel incident to the business of Employer,
Stempson’s services hereunder shall be principally performed at the Premises, or
such other location within the surrounding area of the Premises.


IV


COMPENSATION


4.1 Base Salary. Employer agrees to pay Stempson and Stempson agrees to accept
as compensation for the services and obligations set forth herein, as Base
Salary, the sum referenced on Schedule “A”, per annum, which sum shall be paid
to Stempson by Employer in equal semi-monthly installments to be tendered to
Stempson on the first and fifteenth day of each month, or at such other
intervals as may be mutually agreed upon by Employer and Stempson.


4.1.1. Necessary Deductions. Employer shall deduct from the Base Salary amounts
sufficient to cover applicable federal, state, and/or local income tax
withholdings, and any other amounts which Employer is required to withhold by
applicable law.


4.1.2. Yearly Review. On each year anniversary date hereunder, Stempson’s Base
Salary shall be reviewed by the Board or the Compensation Committee of the Board
(the “Compensation Committee”). Base Salary may be increased, but may never be
decreased, in the sole discretion of the Board or the Compensation Committee.


4.2 Participation in Divisional Profit Pool. As additional consideration
hereunder, Employer shall pay to Stempson in accordance with the following:


4.2.1. Divisional Profit Pool. Stempson shall be entitled to participate in the
Divisional Profit Pool, as defined below, and receive his proportionate share of
such distributions, if any, as additional compensation for his services rendered
as an employee hereunder.


4.2.2. Proportionate Share. Stempson’s shall be entitled to receive forty
percent (40%) of the total of all distributions from the Divisional Profit Pool.


4.2.3. Determinations and Distributions. The Divisional Profit Pool shall be
determined each calendar year no later than the 31st day of March of each
calendar year. Distributions of the Divisional Profit Pool shall be effected by
CBC, if any, no later than the 30th day of April each year.


4.2.4. Applicable Definitions. For purposes of this Section 4.2, the follows
terms shall be defined as provided below:


(a) “Divisional Profit Pool” shall be defined as a percentage of the Net Profit
of the division referred to by Employer as the “IT NET Division”, with said
percentage to be determined by the Board or the Compensation Committee in good
faith on a yearly basis, and in no event in excess of fifty percent (50%).


(b) “Net Profit” shall be defined (and calculated for each calendar year) as the
total of all revenue actually collected by or attributed to the IT NET Division,
less all costs and expenses directly attributable to the IT NET Division,
further qualified as follows:


(i) During the first twelve (12) months hereunder, Net Profit shall be
determined without regard to or inclusion of any allocation for the general and
administrative expenses of CBC; and


(ii) At all times hereunder, Net Profit shall be determined by including the
gross revenues of CBC generated by the sales of Employee not otherwise included
under the IT NET Division, with the additional inclusion of all direct expenses
for said sales and an allocable share of the general and administrative expenses
of CBC as compared to the included gross proceeds.


4.3 Additional Annual Compensation. Employer may, but is not obligated to, pay
Stempson as additional annual compensation, during each calendar year ending
during the Term of this Agreement, such sums as may annually be determined by
the Board, or the Compensation Committee, including bonus, regular and cost of
living increases and adjustments.


V


EMPLOYEE BENEFITS


5.1 Employer Policy. During the Term of this Agreement, Stempson shall be
entitled to participate in employee benefit plans or programs of Employer, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. Such additional benefits shall include, subject
to the approval of the Board, full medical, dental and income insurance, and
participation in qualified pension and profit sharing plans.
       5.2 Business Expenses. Employer will reimburse Stempson for all
reasonable business expenses incurred by Stempson in the performance of
Stempson’s duties provided that:


(a) Each such expenditure qualifies as a proper deduction for Employer for
federal income tax purposes; and


(b) Stempson furnishes to Employer adequate records and other documentary
evidence required to substantiate such expenditures as a proper deduction for
federal income tax purposes; and


(c) Prior to incurring any such expense in excess of One Thousand Dollars
($1,000), Stempson receives express authorization from the Chief Executive
Officer or other authorized officer of Employer; and


(d) Any reimbursed expense payment to Stempson that is disallowed, in whole or
in part, as a deductible business expense of Employer for federal income tax
purposes shall be immediately repaid to Employer by Stempson to the full extent
of such disallowance.


5.3 Vacation Time. Stempson shall be granted three (3) weeks paid vacation for
each calendar year during the Term, with said time being prorated for the
calendar year in which Stempson celebrates his first year of full-time
employment. However, if at the end of any calendar year there is any accrued and
unused vacation time for Employee, additional vacation time for Employee will
not accrue until Employee takes all of his vacation time accrued from prior
calendar years. Upon using said accrued vacation time, Employee shall once again
be entitled to three (3) weeks paid vacation time for that calendar year,
prorated for the month in which the remaining accrued vacation time was taken.


5.4 Indemnification. The Parties agree that all liabilities incurred by Stempson
in his capacity as an employee of Employer hereunder shall be incurred for the
account of Employer, and Stempson shall not be personally liable therefore
except for those matters under applicable provisions of California General
Corporate Law which are subject to indemnification for officers of corporations.
Stempson shall not be liable to Employer, or any of its respective subsidiaries,
affiliates, employees, officers, directors, agents, representatives, successors,
assigns, stockholders, and their respective subsidiaries and affiliates, and
Employer shall, and hereby agrees to, indemnify, defend and hold Stempson
harmless from and against any and all damages and/or loss or liability
(including, without limitation, all cost of defense thereof), for any acts or
omissions in the performance of service under and within the scope of this
Section 5.5.


VI


TERMINATION


6.1 For Cause by Employer. This Agreement shall terminate upon five (5) days
prior written notice from Employer to Stempson of the termination of Stempson’s
employment “for cause” (as defined below), provided that Stempson does not cease
the conduct constituting “for cause” prior to the expiration of such five (5)
day period. For purposes of this Section 6.1, the term “for cause” shall include
the following:


(a) Any action by Stempson involving the violation of any criminal statute
constituting a felony;


(b) Gross misconduct in the performance of Stempson’s duties hereunder;


(c) The failure by Stempson to follow or comply with the policies and procedures
of Employer, or the written directives of the Board of Directors of Employer,
provided that such policies, procedures or directives are consistent with
Stempson’s duties hereunder;


(d) The violation by Stempson of any provision of this Agreement; or


(e) The repeated failure by Stempson to render full and proper services, as
required by the terms of this Agreement, and which Employer reasonably believes
constitutes a material breach of this Agreement.


6.2 For Cause by Stempson. This Agreement shall terminate upon five (5) days
prior written notice from Stempson to Employer of the termination of this
Agreement “for cause” (as defined below), provided that Employer does not cease
the conduct constituting “for cause” prior to the expiration of such five (5)
day period. For purposes of this Section 6.2, the term “for cause” shall include
the following:


(a) The willful breach of any of the material obligations of Employer to
Stempson under this Agreement; or


(b) The Employer’s chief executive offices are moved to a location outside of
Orange County, California.


6.3 Termination Without Cause.


6.3.1. Mutual Right to Terminate. Either Party may terminate this Agreement upon
the delivery of thirty (30) days written notice to the other
Party (“Termination Without Cause”).


6.3.2. Termination By Employer During Initial Term. In the event there is a
Termination Without Cause by Employer at any time during the Initial Term, then:


(a) All shares stock acquired by Stempson pursuant to the Purchase Agreement and
all replacements shall be and remain the property of Stempson.


(b) Employer shall continue to pay to Stempson, in accordance with the terms and
conditions of Section 4.1, above, Stempson’s Base Salary at the time of
Termination Without Cause (the “Termination Date”) for a period equal to the
greater of (i) the months remaining in the Initial Term at the time of the
Termination Date; or (ii) twelve (12), plus in any event an additional twelve
(12) months as well.
 
6.3.3. Termination By Stempson During Initial Term. In the event there is a
Termination Without Cause by Stempson at any time during the Initial Term, then:


(a) All shares stock acquired by Stempson pursuant to the Purchase Agreement and
all replacements shall be immediately forfeited by Stempson, returned to the
Employer, and be cancelled in full.


(b) Stempson shall pay to Employer twenty percent (20%) of the greater of (i)
his salary or (ii) the gross billings generated by his sales efforts, paid as he
receives compensation, for a period equal to the time remaining in the Initial
Term at the time of the Termination Date, plus an additional twelve (12) months.


6.4 Other Termination. This Agreement shall terminate upon:


(a) The death or legal incapacity of Stempson;


(b) The expiration of the Term;


(c) At such time as Stempson suffers a Disability (as defined below);


(d) The dissolution and winding up of the business of Employer; or


(e) The express written consent of both Parties.


6.5 Disputes as to Termination. If either Party disputes any aspect of
termination hereunder, the disputing party may demand arbitration of the dispute
by written notice to the other. As part of their decision, the arbitrators may
allocate the cost of arbitration, including fees of attorneys and experts, as
they deem fair and equitable in light of all relevant circumstances. Such
arbitration shall be commenced not later than thirty (30) days following the
date of delivery of the notice of arbitration by a panel of three qualified
arbitrators, one who shall be designated by Stempson, one by Employer and one
(who shall act as chairman of the arbitration panel) by the first two
arbitrators so appointed. The arbitration shall be conducted in Orange County,
California in accordance with the rules promulgated and adopted by the American
Arbitration Association (with the right of discovery as provided in the
California Code of Civil Procedure by all Parties), and each Party shall retain
the right to cross-examine the opposing Party’s witnesses, either through legal
counsel, expert witnesses or both. The majority decision of the arbitration
panel shall be final, binding and conclusive on all Parties (without any right
of appeal therefrom) and shall not be subject to judicial review.


6.6 Disability. For purposes of this Agreement, the term “Disability” shall mean
that by reason of physical or mental disability, Stempson will be unable to
perform the regular duties of employment under this Agreement for a continuous
period of ninety (90) days.
 
6.7 Survival of Provisions. Notwithstanding anything herein to the contrary, the
provisions of Section 5.4 and Articles VI, VII, VIII, IX, and XII, inclusive,
shall expressly survive the termination of this Agreement.


VII


RESTRICTIVE COVENANTS AND RELATED CONFIDENTIALITY PROVISIONS


7.1 Trade Secrets Covenants. Stempson shall not at any time, whether during or
subsequent to the term of Stempson’s employment, unless specifically consented
to in writing by Employer, either directly or indirectly use, divulge, disclose
or communicate to any person, firm, or corporation, in any manner whatsoever,
any confidential information concerning any matters affecting or relating to the
business of Employer, including, but not limited to, the names, buying habits,
or practices of any of its customers, its’ marketing methods and related data,
the names of any of its vendors or suppliers, costs of materials, the prices it
obtains or has obtained or at which it sells or has sold its products or
services, manufacturing and sales, costs, lists or other written records used in
Employer’s business, compensation paid to employees and other terms of
employment, or any other confidential information of, about or concerning the
business of Employer, its manner of operation, or other confidential data of any
kind, nature, or description. The Parties hereby stipulate that as between them,
the foregoing matters are important, material, and confidential trade secrets
and affect the successful conduct of Employer’s business and its goodwill, and
that any breach of any term of this Section 7.1 is a material breach of this
Agreement.


7.2 Customer Accounts Covenants. As used herein, the term “Customer Accounts”
shall mean all accounts, clients, customers, and the like of Employer and its
affiliates, subsidiaries, licensees, and business associations, whether now
existing or hereafter developed or acquired, including any and all accounts
developed or acquired by or through the efforts of Stempson. During and through
the Term of this Agreement and continuing for a period of twenty-four (24)
months immediately following the termination of Stempson’s employment with
Employer, Stempson shall not directly or indirectly make known to any person,
firm, corporation or entity the names or addresses of any of the Customer
Accounts or any other information pertaining to them. During this same time
period, Stempson shall not, directly or indirectly, for Stempson or any other
person, firm, corporation or entity, divert, take away, call on or solicit, or
attempt to divert, take away, call on or solicit, any of the Customer Accounts,
including but not limited to those Customer Accounts which Stempson called or
with whom Stempson became acquainted during Stempson’s employment with Employer.


7.3 Employees Covenant. During and throughout the Term of this Agreement and
continuing for a period of twenty-four (24) months immediately following the
termination of Stempson’s employment with Employer, Stempson shall not, directly
or indirectly, or by action in concert with others, cause or induce or
influence, or attempt to cause or induce or influence, any employee, agent,
independent contractor, or other business affiliate of Employer to terminate his
or her relationship with Employer, as such relationship exists at any time
following the execution of this Agreement.


7.4 Competition Covenant. Stempson hereby agrees that during and throughout the
Term of this Agreement and continuing for a period of twenty-four (24) months
immediately following the termination of Stempson’s employment with Employer,
Stempson shall not:


(a) directly or indirectly, in an individual or representative capacity, own an
interest in, operate, join, control, finance (whether as a lender or investor),
share in the earnings of, participate in, engage in or be connected as an
officer, employee, agent, independent contractor, partner, shareholder, member,
consultant, employer, investor, or principal of any corporation, partnership,
proprietorship, firm, association, limited liability company, person, or any
other entity engaged in any aspect of the Business inside the Territory, or
which is otherwise in competition with Employer, except as otherwise provided
for in Section 3.3.2.(b) herein; or


(b) Permit his name to be used, directly or indirectly, by any corporation,
partnership, proprietorship, firm, association, limited liability company,
person, or any other entity engaged in the Business within the Territory.


7.5 Books and Records. All equipment, notebooks, documents, memoranda, reports,
files, samples, books, correspondence, lists, computer disks and data bases,
computer programs and reports, computer software, and all other written, graphic
and computer generated or stored records affecting or relating to the business
of Employer which Stempson shall prepare, use, construct, observe, possess, or
control shall be and remain the sole and exclusive property of Employer, and
shall constitute trade secret information of Employer. Within five (5) day so of
the Termination Date, Stempson shall promptly deliver to Employer all such
equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, lists, computer disks and data bases, computer programs and
reports, computer software, and all other written, graphic and computer
generated or stored records relating to the business of Employer which are or
have been in the possession or under the control of Stempson.


7.6 Injunctive Relief. Stempson acknowledges that if Stempson violates any of
the provisions of this Article VII, it will be difficult to determine the amount
of damages resulting to Employer. In addition to any other remedies which it may
have, Employer shall also be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damages.


7.7 Enforcement of Covenants. It is the desire and intent of the Parties that
the provisions of this Article VII shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Article VII shall be adjudicated to be invalid or unenforceable, this Article
VII shall be deemed amended to delete therefrom the portion thus adjudicated to
be invalid or unenforceable, such deletion to apply only with respect to the
operation of this Article in the particular jurisdiction in which such
adjudication is made.




 
VIII


PROPRIETARY INTEREST


8.1 Inventions. All inventions, improvements, ideas and disclosures (whether or
not patentable) conceived or reduced to practice (actually or constructively) by
Stempson during the Term of this Agreement which are directly or indirectly
related to Employer’s business shall be the property of Employer. Stempson shall
execute and deliver to Employer, at Employer’s expense, all instruments of
assignment necessary to vest title to such intangible rights in Employer, and,
if requested, to execute all applications for issuance of Letters Patent in the
United States or abroad and assignments thereof.


8.2 Specific Exclusion. Specifically excluded from this Article XI are any
inventions which qualify fully under California Labor Code §2870, which provides
as follows:


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1) Related at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


IX


REPRESENTATIONS AND WARRANTIES OF STEMPSON


Stempson hereby represents and warrants to Employer the following as of and on
the day this Agreement is executed:


(a) The execution, delivery and consummation of this Agreement will comply with
all applicable law and will not:


(i) Violate any judgment, order, writ or decree of any court or administrative
body applicable to Stempson;




(ii) Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any right to proceed against Employer under any
agreement, commitment, contract (written or oral) or other instrument to which
Stempson is a party.


(b) Stempson is not subject to any non-compete, non-disclosure or similar
agreement (whether oral or written) with any third party, other than his
agreement with Agilent, a copy of which is attached hereto as Exhibit IX.


X


EXTENT OF RELATIONSHIP



 
STEMPSON HEREBY ACKNOWLEDGES THAT THIS AGREEMENT (AND ALL OTHER REFERENCES
HEREIN) THE SOLE AGREEMENT BETWEEN EMPLOYER AND STEMPSON REGARDING THE EXTENT OF
THE EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYER AND STEMPSON. THERE IS NO OTHER
AGREEMENT, EXPRESS OR IMPLIED, BETWEEN EMPLOYER AND STEMPSON FOR EMPLOYMENT
BEYOND THE TERM SPECIFIED HEREIN OR UNDER ANY CONDITIONS OTHER THAN THOSE STATED
HEREIN. EMPLOYER AND STEMPSON BOTH HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
ONLY IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.



XI


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 12.13, below, as
follows:


If to Employer :                                                     With a copy
to:
Mr. David Parker                                                    Keith A.
Rosenbaum, Esq.
CREATIVE BUSINESS CONCEPTS, INC.                                        SPECTRUM
LAW GROUP, LLP
One Technology Drive, Building H                                          1900
Main Street, Suite 125
Irvine, California
92618                                                    Irvine, California
92614
 
If to Stempson:                                                       With a
Copy to:
Mr. Gregg Stempson                                                     Douglas
J. Schaaf, Esq.
27525 Puerta Real, Suite
100-624                                              PAUL HASTINGS 
Mission Viejo, California 92691                                              695
Town Center Drive
                                                                Costa Mesa,
California 92626-1924




XII


ADDITIONAL PROVISIONS


12.1 Executed Counterparts. This Agreement may be executed in any number of
original, fax or copied counterparts, and all counterparts shall be considered
together as one agreement. A faxed or copied counterpart shall have the same
force and effect as an original signed counterpart. Each of the Parties hereby
expressly forever waives any and all rights to raise the use of a fax machine to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine, as a defense
to the formation of a contract.


12.2 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
12.3 Article and Section Headings. The article and section headings used in this
Agreement are inserted for convenience and identification only and are not to be
used in any manner to interpret this Agreement.


12.4 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.




12.5 Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of Orange, shall be the sole jurisdiction and venue for the
bringing of such action.


12.6 Entire Agreement. This Agreement, and all references herein, contains the
entire understanding among the Parties hereto and supersedes any and all prior
written or oral agreements, understandings, and negotiations between them
respecting the subject matter contained herein.


12.7 Additional Documentation. The Parties hereto agree to execute, acknowledge
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices and certificates which may be necessary or convenient under
the laws of the State of California.


12.8 Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.


12.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


12.10 Remedies.


12.10.1. Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


12.10.2. Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
12.11 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


12.12 Assignability. This Agreement is not assignable by Stempson, and is
assignable by Employer upon a merger or similar acquisitive transaction
involving Employer.


12.13 Notices. All notices, requests and demands hereunder shall be in writing
and delivered by hand, by facsimile transmission, by mail, by telegram or by
recognized commercial over-night delivery service (such as Federal Express, UPS
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by facsimile transmission, upon telephone confirmation of receipt of
same; (c) if by mail, forty-eight (48) hours after deposit in the United States
mail, first class, registered or certified mail, postage prepaid; (d) if by
telegram, upon telephone confirmation of receipt of same; or, (e) if by
recognized commercial over-night delivery service, upon such delivery.


12.14 Time. All Parties agree that time is of the essence as to this Agreement.


12.15 Disputes. The Parties agree to cooperate and meet in order to resolve any
disputes or controversies arising under this Agreement. Should they be unable to
do so, then either may elect arbitration under the rules of the American
Arbitration Association, and both Parties are obligated to proceed thereunder.
Arbitration shall proceed in Orange County, and the Parties agree to be bound by
the arbitrator’s award, which may be filed in the Superior Court of California,
County of Orange. The Parties consent to the jurisdiction of California Courts
for enforcement of this determination by arbitration. The prevailing Party shall
be entitled to reimbursement for his attorney’s fees and all costs associated
with arbitration. In any arbitration proceeding conducted pursuant to the
provisions of this Section, both Parties shall have the right to conduct
discovery, to call witnesses and to cross-examine the opposing Party’s
witnesses, either through legal counsel, expert witnesses or both, and the
provisions of the California Code of Civil Procedure (Right to Discovery;
Procedure and Enforcement) are hereby incorporated into this Agreement by this
reference and made a part hereof. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN. 


12.16 Provision Not Construed Against Party Drafting Agreement. This Agreement
is the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice.
This Agreement is the product of the work and efforts of all Parties, and shall
be deemed to have been drafted by all Parties. In the event of a dispute, no
Party hereto shall be entitled to claim that any provision should be construed
against any other Party by reason of the fact that it was drafted by one
particular Party.


12.17 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


12.18 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.


12.19 Consents, Approvals and Discretion. Except as herein expressly provided to
the contrary, whenever this Agreement requires consent or approval to be given
by a Party, or a Party must or may exercise discretion, the Parties agree that
such consent or approval shall not be unreasonably withheld, conditioned, or
delayed, and such discretion shall be reasonably exercised. Except as otherwise
provided herein, if no response to a consent or request for approval is provided
within ten (10) days from the receipt of the request, then the consent or
approval shall be presumed to have been given.


12.20 No Third Party Beneficiaries. This Agreement has been entered into solely
by and between Employer and Stempson, solely for their benefit. There is no
intent by either Party to create or establish a third party beneficiary to this
Agreement, and no such third party shall have any right to enforce any right,
claim, or cause of action created or established under this Agreement.


12.21 Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


12.22 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.


XIII


EXECUTION
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date.


EMPLOYER:      STEMPSON:
CREATIVE BUSINESS CONCEPTS, INC.,
a California corporation
/s/ Gregg Stempson
GREGG STEMPSON
BY:/s/ J. Richard Shafer              DATED:  September 1, 2005


NAME: J.Richard Shafer   


TITLE: President/CFO


DATED: September 22, 2005


--------------------------------------------------------------------------------



SCHEDULE “A”




SECTION MATTER COMMENTS


3.1 Position/Title  Stempson shall serve as Employer’s EVP.


3.1 Services  The services to be rendered by Stempson shall include but not be
limited to overseeing Serv ices Division.


4.1 Annual Base Salary One Hundred Seventy Five Thousand Dollars ($175,000).





 
 
 


--------------------------------------------------------------------------------



EXHIBIT IX


AGREEMENT WITH AGILENT










 

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

34

--------------------------------------------------------------------------------



EXHIBIT 9.2(b)


JIM FROGGATT EMPLOYMENT AGREEMENT







--------------------------------------------------------------------------------




 
 




EMPLOYMENT AGREEMENT














CREATIVE BUSINESS CONCEPTS, INC.,
as “Employer”


and


JIM FROGGATT,
as “Froggatt”














Effective Date:
September 1, 2005



--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


I


PARTIES


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this ____ day of
____________, 2005, by and between CREATIVE BUSINESS CONCEPTS, INC., a
California corporation (the “Employer”); and, JIM FROGGATT, an individual
residing in the State of California (“Froggatt”). Employer and Froggatt are
sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.


II


RECITALS


A. Employer is a wireless and business systems provider specializing in
WiFi/WiMAX, security, IT integration, and telecommunication services. As part of
these offering of services, Employer designs and installs specialty
communication systems for data, voice, video, and telecom, among other things
(the “Business”).


B. Employer’s principal place of business is located at One Technology Drive,
Building H, Irvine, California, 92618 (the “Premises”), and is deemed to be
conducted throughout the continental United States, but principally conducted in
the Southern California counties of San Diego, Orange, Los Angeles, Ventura, San
Bernardino, and Riverside, and in each metropolitan area in which the
headquarters of a client of Employer is located (the “Territory”).


C. Froggatt represents to possess certain skills and contacts which would enable
Froggatt to benefit Employer. 


D. Immediately prior to executing this Agreement, Froggatt was an employee of IT
NETWORK PARTNERS, INC., a California corporation (“IT NET”), of which Froggatt
was a principal shareholder.


E. Concurrent with the execution of this Agreement, Employer acquired one
hundred percent (100%) of the issued and outstanding shares of stock of IT NET
under the terms and conditions of an Agreement and Plan of Reorganization (the
“Purchase Agreement”). Capitalized terms not defined herein shall have the same
meanings attached to them in the Purchase Agreement.
F. The Parties acknowledge that Froggatt’s abilities and services are unique and
essential to the prospects of Employer, and Employer has relied upon Froggatt
agreeing to serve Employer pursuant to this Agreement.


G. Employer desires to retain the services of Froggatt, and Froggatt desires to
be retained by Employer, all pursuant to the terms and conditions contained
herein.
H. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


III


EMPLOYMENT


3.1 Position. Employer hereby hires Froggatt to serve in the position referenced
on Schedule “A”, attached hereto and incorporated herein by reference. Froggatt
shall do and perform all services, duties, responsibilities, and acts (i)
prescribed by the Bylaws of Employer, as amended from time-to-time, (ii) which
are customarily vested in the position hereunder by Froggatt, and (iii)
necessary or advisable to carry out such responsibilities, subject always to the
control of the Board of Directors of Employer (the “Board”), or all authorized
designees. Said services may include, but not be limited to, those listed on
Schedule “A”.


3.2 Certain Changes and Additional Responsibilities. Nothing herein shall
preclude the Board from changing Froggatt’s title and duties if such Board has
concluded in its reasonable judgment that such change is in Employer’s best
interests. If Froggatt is elected or appointed a director or officer of Employer
or any subsidiary thereof during the term of this Agreement, Froggatt will serve
in such capacity without further compensation.


3.3 Time and Effort.


3.3.1. Entire Productive Time. Froggatt shall devote Froggatt’s entire
productive time, attention, knowledge and skill to the business and interests of
Employer. Employer shall be entitled to all the benefits and profits arising
from or incident to any and all services performed by Froggatt pursuant to this
Agreement.


3.3.2. Exceptions. Nothing contained in Section 3.3.1., above, shall be
construed to prevent Froggatt from:


(a) investing his personal assets in businesses which do not compete with
Employer, in such form or manner as will not require any services on the part of
Froggatt in the operation or the affairs of the companies in which such
investments are made and in which his participation is solely that of an
investor;


(b) purchasing securities in any corporation whose securities are regularly
traded provided that such purchase shall not result in his collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any corporation engaged in a business competitive to that of Employer; and


(c) participating in conferences, preparing or publishing papers or books or
teaching, so long as the Board approves of such activities prior to Froggatt
engaging in them.
 
3.4 Term.


3.4.1. Initial Term. The Term of this Agreement shall commence on the ____ day
of ______, 2005, (the “Start Date”) and shall continue for a period of
thirty-six (36) months, unless sooner terminated as provided for herein (the
“Initial Term”).


3.4.2. Renewal Terms. This Agreement shall remain in full force and effect and
shall renew for a maximum of three (3) additional twelve (12) month periods
(each referred to as a “Renewal Term”), provided that both Parties at least
sixty (60) days prior to the end of Initial Term, and then any Renewal Term,
give written notice to the other of their intent to have the Agreement remain in
full force and effect for the next Renewal Term.


3.4.3. Term Defined. For purposes of this Agreement, the word “Term” shall
specifically include the Initial Term and all Renewal Terms hereunder.


3.5 Location. Except for routine travel incident to the business of Employer,
Froggatt’s services hereunder shall be principally performed at the Premises, or
such other location within the surrounding area of the Premises.


IV


COMPENSATION


4.1 Base Salary. Employer agrees to pay Froggatt and Froggatt agrees to accept
as compensation for the services and obligations set forth herein, as Base
Salary, the sum referenced on Schedule “A”, per annum, which sum shall be paid
to Froggatt by Employer in equal semi-monthly installments to be tendered to
Froggatt on the first and fifteenth day of each month, or at such other
intervals as may be mutually agreed upon by Employer and Froggatt.


4.1.1. Necessary Deductions. Employer shall deduct from the Base Salary amounts
sufficient to cover applicable federal, state, and/or local income tax
withholdings, and any other amounts which Employer is required to withhold by
applicable law.


4.1.2. Yearly Review. On each year anniversary date hereunder, Froggatt’s Base
Salary shall be reviewed by the Board or the Compensation Committee of the Board
(the “Compensation Committee”). Base Salary may be increased, but may never be
decreased, in the sole discretion of the Board or the Compensation Committee.


4.2 Participation in Divisional Profit Pool. As additional consideration
hereunder, Employer shall pay to Froggatt in accordance with the following:


4.2.1. Divisional Profit Pool. Froggatt shall be entitled to participate in the
Divisional Profit Pool, as defined below, and receive his proportionate share of
such distributions, if any, as additional compensation for his services rendered
as an employee hereunder.


4.2.2. Proportionate Share. Froggatt shall be entitled to receive forty percent
(40%) of the total of all distributions from the Divisional Profit Pool.


4.2.3. Determinations and Distributions. The Divisional Profit Pool shall be
determined each calendar year no later than the 31st day of March of each
calendar year. Distributions of the Divisional Profit Pool shall be effected by
CBC, if any, no later than the 30th day of April each year.


4.2.4. Applicable Definitions. For purposes of this Section 4.2, the follows
terms shall be defined as provided below:


(a) “Divisional Profit Pool” shall be defined as a percentage of the Net Profit
of the division referred to by Employer as the “IT NET Division”, with said
percentage to be determined by the Board or the Compensation Committee in good
faith on a yearly basis, and in no event in excess of fifty percent (50%).


(b) “Net Profit” shall be defined (and calculated for each calendar year) as the
total of all revenue actually collected by or attributed to the IT NET Division,
less all costs and expenses directly attributable to the IT NET Division,
further qualified as follows:


(i) During the first twelve (12) months hereunder, Net Profit shall be
determined without regard to or inclusion of any allocation for the general and
administrative expenses of CBC; and


(ii) At all times hereunder, Net Profit shall be determined by including the
gross revenues of CBC generated by the sales of Employee and all other employees
of CBC whose efforts are directed toward the IT NET Division and which are not
otherwise included under the IT NET Division, with the additional inclusion of
all direct expenses for said sales and an allocable share of the general and
administrative expenses of CBC as compared to the included gross proceeds.


4.3 Additional Annual Compensation. Employer may, but is not obligated to, pay
Froggatt as additional annual compensation, during each calendar year ending
during the Term of this Agreement, such sums as may annually be determined by
the Board, or the Compensation Committee, including bonus, regular and cost of
living increases and adjustments.


V


EMPLOYEE BENEFITS


5.1 Employer Policy. During the Term of this Agreement, Froggatt shall be
entitled to participate in employee benefit plans or programs of Employer, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. Such additional benefits shall include, subject
to the approval of the Board, full medical, dental and income insurance, and
participation in qualified pension and profit sharing plans.


5.2 Business Expenses. Employer will reimburse Froggatt for all reasonable
business expenses incurred by Froggatt in the performance of Froggatt’s duties
provided that:


(a) Each such expenditure qualifies as a proper deduction for Employer for
federal income tax purposes; and


(b) Froggatt furnishes to Employer adequate records and other documentary
evidence required to substantiate such expenditures as a proper deduction for
federal income tax purposes; and


(c) Prior to incurring any such expense in excess of One Thousand Dollars
($1,000), Froggatt receives express authorization from the Chief Executive
Officer or other authorized officer of Employer; and


(d) Any reimbursed expense payment to Froggatt that is disallowed, in whole or
in part, as a deductible business expense of Employer for federal income tax
purposes shall be immediately repaid to Employer by Froggatt to the full extent
of such disallowance.


5.3 Vacation Time. Froggatt shall be granted three (3) weeks paid vacation for
each calendar year during the Term, with said time being prorated for the
calendar year in which Froggatt celebrates his first year of full-time
employment. However, if at the end of any calendar year there is any accrued and
unused vacation time for Employee, additional vacation time for Employee will
not accrue until Employee takes all of his vacation time accrued from prior
calendar years. Upon using said accrued vacation time, Employee shall once again
be entitled to three (3) weeks paid vacation time for that calendar year,
prorated for the month in which the remaining accrued vacation time was taken.


5.4 Indemnification. The Parties agree that all liabilities incurred by Froggatt
in his capacity as an employee of Employer hereunder shall be incurred for the
account of Employer, and Froggatt shall not be personally liable therefore
except for those matters under applicable provisions of California General
Corporate Law which are subject to indemnification for officers of corporations.
Froggatt shall not be liable to Employer, or any of its respective subsidiaries,
affiliates, employees, officers, directors, agents, representatives, successors,
assigns, stockholders, and their respective subsidiaries and affiliates, and
Employer shall, and hereby agrees to, indemnify, defend and hold Froggatt
harmless from and against any and all damages and/or loss or liability
(including, without limitation, all cost of defense thereof), for any acts or
omissions in the performance of service under and within the scope of this
Section 5.5.








VI


TERMINATION


6.1 For Cause by Employer. This Agreement shall terminate upon five (5) days
prior written notice from Employer to Froggatt of the termination of Froggatt’s
employment “for cause” (as defined below), provided that Froggatt does not cease
the conduct constituting “for cause” prior to the expiration of such five (5)
day period. For purposes of this Section 6.1, the term “for cause” shall include
the following:


(a) Any action by Froggatt involving the violation of any criminal statute
constituting a felony;


(b) Gross misconduct in the performance of Froggatt’s duties hereunder;


(c) The failure by Froggatt to follow or comply with the policies and procedures
of Employer, or the written directives of the Board of Directors of Employer,
provided that such policies, procedures or directives are consistent with
Froggatt’s duties hereunder;


(d) The violation by Froggatt of any provision of this Agreement; or


(e) The repeated failure by Froggatt to render full and proper services, as
required by the terms of this Agreement, and which Employer reasonably believes
constitutes a material breach of this Agreement.


6.2 For Cause by Froggatt. This Agreement shall terminate upon five (5) days
prior written notice from Froggatt to Employer of the termination of this
Agreement “for cause” (as defined below), provided that Employer does not cease
the conduct constituting “for cause” prior to the expiration of such five (5)
day period. For purposes of this Section 6.2, the term “for cause” shall include
the following:


(a) The willful breach of any of the material obligations of Employer to
Froggatt under this Agreement; or


(b) The Employer’s chief executive offices are moved to a location outside of
Orange County, California.


6.3 Termination Without Cause.


6.3.1. Mutual Right to Terminate. Either Party may terminate this Agreement upon
the delivery of thirty (30) days written notice to the other Party (“Termination
Without Cause”).


6.3.2. Termination By Employer During Initial Term. In the event there is a
Termination Without Cause by Employer at any time during the Initial Term, then:
(a) All shares stock acquired by Froggatt pursuant to the Purchase Agreement and
all replacements shall be and remain the property of Froggatt.


(b) Employer shall continue to pay to Froggatt, in accordance with the terms and
conditions of Section 4.1, above, Froggatt’s Base Salary at the time of
Termination Without Cause (the “Termination Date”) for a period equal to the
greater of (i) the months remaining in the Initial Term at the time of the
Termination Date; or (ii) twelve (12), plus in any event an additional twelve
(12) months as well.
 
6.3.3. Termination By Froggatt During Initial Term. In the event there is a
Termination Without Cause by Froggatt at any time during the Initial Term, then:


(a) All shares stock acquired by Froggatt pursuant to the Purchase Agreement and
all replacements shall be immediately forfeited by Froggatt, returned to the
Employer, and be cancelled in full.


(b) Froggatt shall pay to Employer twenty percent (20%) of the greater of (i)
his salary or (ii) the gross billings generated by his sales efforts, paid as he
receives compensation, for a period equal to the time remaining in the Initial
Term at the time of the Termination Date, plus an additional twelve (12) months.


6.4 Other Termination. This Agreement shall terminate upon:


(a) The death or legal incapacity of Froggatt;


(b) The expiration of the Term;


(c) At such time as Froggatt suffers a Disability (as defined below);


(d) The dissolution and winding up of the business of Employer; or


(e) The express written consent of both Parties.


6.5 Disputes as to Termination. If either Party disputes any aspect of
termination hereunder, the disputing party may demand arbitration of the dispute
by written notice to the other. As part of their decision, the arbitrators may
allocate the cost of arbitration, including fees of attorneys and experts, as
they deem fair and equitable in light of all relevant circumstances. Such
arbitration shall be commenced not later than thirty (30) days following the
date of delivery of the notice of arbitration by a panel of three qualified
arbitrators, one who shall be designated by Froggatt, one by Employer and one
(who shall act as chairman of the arbitration panel) by the first two
arbitrators so appointed. The arbitration shall be conducted in Orange County,
California in accordance with the rules promulgated and adopted by the American
Arbitration Association (with the right of discovery as provided in the
California Code of Civil Procedure by all Parties), and each Party shall retain
the right to cross-examine the opposing Party’s witnesses, either through legal
counsel, expert witnesses or both. The majority decision of the arbitration
panel shall be final, binding and conclusive on all Parties (without any right
of appeal therefrom) and shall not be subject to judicial review.


6.6 Disability. For purposes of this Agreement, the term “Disability” shall mean
that by reason of physical or mental disability, Froggatt will be unable to
perform the regular duties of employment under this Agreement for a continuous
period of ninety (90) days.
6.7 Survival of Provisions. Notwithstanding anything herein to the contrary, the
provisions of Section 5.4 and Articles VI, VII, VIII, IX, and XII, inclusive,
shall expressly survive the termination of this Agreement.


VII


RESTRICTIVE COVENANTS AND RELATED CONFIDENTIALITY PROVISIONS


7.1 Trade Secrets Covenants. Froggatt shall not at any time, whether during or
subsequent to the term of Froggatt’s employment, unless specifically consented
to in writing by Employer, either directly or indirectly use, divulge, disclose
or communicate to any person, firm, or corporation, in any manner whatsoever,
any confidential information concerning any matters affecting or relating to the
business of Employer, including, but not limited to, the names, buying habits,
or practices of any of its customers, its’ marketing methods and related data,
the names of any of its vendors or suppliers, costs of materials, the prices it
obtains or has obtained or at which it sells or has sold its products or
services, manufacturing and sales, costs, lists or other written records used in
Employer’s business, compensation paid to employees and other terms of
employment, or any other confidential information of, about or concerning the
business of Employer, its manner of operation, or other confidential data of any
kind, nature, or description. The Parties hereby stipulate that as between them,
the foregoing matters are important, material, and confidential trade secrets
and affect the successful conduct of Employer’s business and its goodwill, and
that any breach of any term of this Section 7.1 is a material breach of this
Agreement.


7.2 Customer Accounts Covenants. As used herein, the term “Customer Accounts”
shall mean all accounts, clients, customers, and the like of Employer and its
affiliates, subsidiaries, licensees, and business associations, whether now
existing or hereafter developed or acquired, including any and all accounts
developed or acquired by or through the efforts of Froggatt. During and through
the Term of this Agreement and continuing for a period of twenty-four (24)
months immediately following the termination of Froggatt’s employment with
Employer, Froggatt shall not directly or indirectly make known to any person,
firm, corporation or entity the names or addresses of any of the Customer
Accounts or any other information pertaining to them. During this same time
period, Froggatt shall not, directly or indirectly, for Froggatt or any other
person, firm, corporation or entity, divert, take away, call on or solicit, or
attempt to divert, take away, call on or solicit, any of the Customer Accounts,
including but not limited to those Customer Accounts which Froggatt called or
with whom Froggatt became acquainted during Froggatt’s employment with Employer.


7.3 Employees Covenant. During and throughout the Term of this Agreement and
continuing for a period of twenty-four (24) months immediately following the
termination of Froggatt’s employment with Employer, Froggatt shall not, directly
or indirectly, or by action in concert with others, cause or induce or
influence, or attempt to cause or induce or influence, any employee, agent,
independent contractor, or other business affiliate of Employer to terminate his
or her relationship with Employer, as such relationship exists at any time
following the execution of this Agreement.


7.4 Competition Covenant. Froggatt hereby agrees that during and throughout the
Term of this Agreement and continuing for a period of twenty-four (24) months
immediately following the termination of Froggatt’s employment with Employer,
Froggatt shall not:


(a) directly or indirectly, in an individual or representative capacity, own an
interest in, operate, join, control, finance (whether as a lender or investor),
share in the earnings of, participate in, engage in or be connected as an
officer, employee, agent, independent contractor, partner, shareholder, member,
consultant, employer, investor, or principal of any corporation, partnership,
proprietorship, firm, association, limited liability company, person, or any
other entity engaged in any aspect of the Business inside the Territory, or
which is otherwise in competition with Employer, except as otherwise provided
for in Section 3.3.2.(b) herein; or


(b) Permit his name to be used, directly or indirectly, by any corporation,
partnership, proprietorship, firm, association, limited liability company,
person, or any other entity engaged in the Business within the Territory.


7.5 Books and Records. All equipment, notebooks, documents, memoranda, reports,
files, samples, books, correspondence, lists, computer disks and data bases,
computer programs and reports, computer software, and all other written, graphic
and computer generated or stored records affecting or relating to the business
of Employer which Froggatt shall prepare, use, construct, observe, possess, or
control shall be and remain the sole and exclusive property of Employer, and
shall constitute trade secret information of Employer. Within five (5) day so of
the Termination Date, Froggatt shall promptly deliver to Employer all such
equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, lists, computer disks and data bases, computer programs and
reports, computer software, and all other written, graphic and computer
generated or stored records relating to the business of Employer which are or
have been in the possession or under the control of Froggatt.


7.6 Injunctive Relief. Froggatt acknowledges that if Froggatt violates any of
the provisions of this Article VII, it will be difficult to determine the amount
of damages resulting to Employer. In addition to any other remedies which it may
have, Employer shall also be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damages.


7.7 Enforcement of Covenants. It is the desire and intent of the Parties that
the provisions of this Article VII shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Article VII shall be adjudicated to be invalid or unenforceable, this Article
VII shall be deemed amended to delete therefrom the portion thus adjudicated to
be invalid or unenforceable, such deletion to apply only with respect to the
operation of this Article in the particular jurisdiction in which such
adjudication is made.
VIII


PROPRIETARY INTEREST


8.1 Inventions. All inventions, improvements, ideas and disclosures (whether or
not patentable) conceived or reduced to practice (actually or constructively) by
Froggatt during the Term of this Agreement which are directly or indirectly
related to Employer’s business shall be the property of Employer. Froggatt shall
execute and deliver to Employer, at Employer’s expense, all instruments of
assignment necessary to vest title to such intangible rights in Employer, and,
if requested, to execute all applications for issuance of Letters Patent in the
United States or abroad and assignments thereof.


8.2 Specific Exclusion. Specifically excluded from this Article XI are any
inventions which qualify fully under California Labor Code §2870, which provides
as follows:


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1) Related at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


IX


REPRESENTATIONS AND WARRANTIES OF FROGGATT


Froggatt hereby represents and warrants to Employer the following as of and on
the day this Agreement is executed:


(a) The execution, delivery and consummation of this Agreement will comply with
all applicable law and will not:


(i) Violate any judgment, order, writ or decree of any court or administrative
body applicable to Froggatt;




(ii) Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any right to proceed against Employer under any
agreement, commitment, contract (written or oral) or other instrument to which
Froggatt is a party.


(b) Froggatt is not subject to any non-compete, non-disclosure or similar
agreement (whether oral or written) with any third party.


X


EXTENT OF RELATIONSHIP



 
FROGGATT HEREBY ACKNOWLEDGES THAT THIS AGREEMENT (AND ALL OTHER REFERENCES
HEREIN) THE SOLE AGREEMENT BETWEEN EMPLOYER AND FROGGATT REGARDING THE EXTENT OF
THE EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYER AND FROGGATT. THERE IS NO OTHER
AGREEMENT, EXPRESS OR IMPLIED, BETWEEN EMPLOYER AND FROGGATT FOR EMPLOYMENT
BEYOND THE TERM SPECIFIED HEREIN OR UNDER ANY CONDITIONS OTHER THAN THOSE STATED
HEREIN. EMPLOYER AND FROGGATT BOTH HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
ONLY IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.



XI


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 12.13, below, as
follows:


If to Employer :                                                  With a copy
to:
Mr. David Parker                                                Keith A.
Rosenbaum, Esq.
CREATIVE BUSINESS CONCEPTS, INC.                                 SPECTRUM LAW
GROUP, LLP
One Technology Drive, Building H                                      1900 Main
Street, Suite 125
Irvine, California 92618                                               Irvine,
California 92614
 
If to Froggatt:                                                     With a Copy
to:
Mr. Jim Froggatt                                                  Douglas J.
Schaaf, Esq.
                                                          PAUL HASTINGS 
                                                            695 Town Center
Drive
                                                            Costa Mesa,
California 92626-1924








XII


ADDITIONAL PROVISIONS


12.1 Executed Counterparts. This Agreement may be executed in any number of
original, fax or copied counterparts, and all counterparts shall be considered
together as one agreement. A faxed or copied counterpart shall have the same
force and effect as an original signed counterpart. Each of the Parties hereby
expressly forever waives any and all rights to raise the use of a fax machine to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine, as a defense
to the formation of a contract.


12.2 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
12.3 Article and Section Headings. The article and section headings used in this
Agreement are inserted for convenience and identification only and are not to be
used in any manner to interpret this Agreement.


12.4 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


12.5 Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of Orange, shall be the sole jurisdiction and venue for the
bringing of such action.


12.6 Entire Agreement. This Agreement, and all references herein, contains the
entire understanding among the Parties hereto and supersedes any and all prior
written or oral agreements, understandings, and negotiations between them
respecting the subject matter contained herein.


12.7 Additional Documentation. The Parties hereto agree to execute, acknowledge
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices and certificates which may be necessary or convenient under
the laws of the State of California.


12.8 Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.




12.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


12.10 Remedies.


12.10.1. Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


12.10.2. Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
12.11 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


12.12 Assignability. This Agreement is not assignable by Froggatt, and is
assignable by Employer upon a merger or similar acquisitive transaction
involving Employer.


12.13 Notices. All notices, requests and demands hereunder shall be in writing
and delivered by hand, by facsimile transmission, by mail, by telegram or by
recognized commercial over-night delivery service (such as Federal Express, UPS
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by facsimile transmission, upon telephone confirmation of receipt of
same; (c) if by mail, forty-eight (48) hours after deposit in the United States
mail, first class, registered or certified mail, postage prepaid; (d) if by
telegram, upon telephone confirmation of receipt of same; or, (e) if by
recognized commercial over-night delivery service, upon such delivery.


12.14 Time. All Parties agree that time is of the essence as to this Agreement.


12.15 Disputes. The Parties agree to cooperate and meet in order to resolve any
disputes or controversies arising under this Agreement. Should they be unable to
do so, then either may elect arbitration under the rules of the American
Arbitration Association, and both Parties are obligated to proceed thereunder.
Arbitration shall proceed in Orange County, and the Parties agree to be bound by
the arbitrator’s award, which may be filed in the Superior Court of California,
County of Orange. The Parties consent to the jurisdiction of California Courts
for enforcement of this determination by arbitration. The prevailing Party shall
be entitled to reimbursement for his attorney’s fees and all costs associated
with arbitration. In any arbitration proceeding conducted pursuant to the
provisions of this Section, both Parties shall have the right to conduct
discovery, to call witnesses and to cross-examine the opposing Party’s
witnesses, either through legal counsel, expert witnesses or both, and the
provisions of the California Code of Civil Procedure (Right to Discovery;
Procedure and Enforcement) are hereby incorporated into this Agreement by this
reference and made a part hereof. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN. 


12.16 Provision Not Construed Against Party Drafting Agreement. This Agreement
is the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice.
This Agreement is the product of the work and efforts of all Parties, and shall
be deemed to have been drafted by all Parties. In the event of a dispute, no
Party hereto shall be entitled to claim that any provision should be construed
against any other Party by reason of the fact that it was drafted by one
particular Party.


12.17 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


12.18 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.


12.19 Consents, Approvals and Discretion. Except as herein expressly provided to
the contrary, whenever this Agreement requires consent or approval to be given
by a Party, or a Party must or may exercise discretion, the Parties agree that
such consent or approval shall not be unreasonably withheld, conditioned, or
delayed, and such discretion shall be reasonably exercised. Except as otherwise
provided herein, if no response to a consent or request for approval is provided
within ten (10) days from the receipt of the request, then the consent or
approval shall be presumed to have been given.


12.20 No Third Party Beneficiaries. This Agreement has been entered into solely
by and between Employer and Froggatt, solely for their benefit. There is no
intent by either Party to create or establish a third party beneficiary to this
Agreement, and no such third party shall have any right to enforce any right,
claim, or cause of action created or established under this Agreement.


12.21 Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


12.22 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.


XIII


EXECUTION
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date.


EMPLOYER:      FROGGATT:
CREATIVE BUSINESS CONCEPTS, INC.,
a California corporation
/s/ Jim Froggatt
JIM FROGGATT
BY:/s/ J. Richard Shafer              DATED:  September 1, 2005


NAME: J.Richard Shafer   


TITLE: President/CFO


DATED: September 22, 2005

 


1.1/bos/gb/cbc/itnet/employmentagreements/froggatt
 


--------------------------------------------------------------------------------



SCHEDULE “A”




SECTION MATTER COMMENTS


3.1 Position/Title  Froggatt shall serve as Employer’s _____ ________.


3.1 Services  The services to be rendered by Froggatt shall include but not be
limited to _______ ___________ _________.


4.1 Annual Base Salary One Hundred Fifty Thousand Dollars ($150,000).














 


35

--------------------------------------------------------------------------------



EXHIBIT 9.2(c)


DOUG CATILLER EMPLOYMENT AGREEMENT







--------------------------------------------------------------------------------




 
 








EMPLOYMENT AGREEMENT














CREATIVE BUSINESS CONCEPTS, INC.,
as “Employer”


and


DOUG CATILLER,
as “Catiller”














Effective Date:
September 1, 2005



--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


I


PARTIES


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this ____ day of
____________, 2005, by and between CREATIVE BUSINESS CONCEPTS, INC., a
California corporation (the “Employer”); and, DOUG CATILLER, an individual
residing in the State of California (“Catiller”). Employer and Catiller are
sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.


II


RECITALS


A. Employer is a wireless and business systems provider specializing in
WiFi/WiMAX, security, IT integration, and telecommunication services. As part of
these offering of services, Employer designs and installs specialty
communication systems for data, voice, video, and telecom, among other things
(the “Business”).


B. Employer’s principal place of business is located at One Technology Drive,
Building H, Irvine, California, 92618 (the “Premises”), and is deemed to be
conducted throughout the continental United States, but principally conducted in
the Southern California counties of San Diego, Orange, Los Angeles, Ventura, San
Bernardino, and Riverside, and in each metropolitan area in which the
headquarters of a client of Employer is located (the “Territory”).


C. Catiller represents to possess certain skills and contacts which would enable
Catiller to benefit Employer. 


D. Immediately prior to executing this Agreement, Catiller was an employee of IT
NETWORK PARTNERS, INC., a California corporation (“IT NET”), of which Catiller
was a principal shareholder.


E. Concurrent with the execution of this Agreement, Employer acquired one
hundred percent (100%) of the issued and outstanding shares of stock of IT NET
under the terms and conditions of an Agreement and Plan of Reorganization (the
“Purchase Agreement”). Capitalized terms not defined herein shall have the same
meanings attached to them in the Purchase Agreement.
F. The Parties acknowledge that Catiller’s abilities and services are unique and
essential to the prospects of Employer, and Employer has relied upon Catiller
agreeing to serve Employer pursuant to this Agreement.


G. Employer desires to retain the services of Catiller, and Catiller desires to
be retained by Employer, all pursuant to the terms and conditions contained
herein.
H. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


III


EMPLOYMENT


3.1 Position. Employer hereby hires Catiller to serve in the position referenced
on Schedule “A”, attached hereto and incorporated herein by reference. Catiller
shall do and perform all services, duties, responsibilities, and acts (i)
prescribed by the Bylaws of Employer, as amended from time-to-time, (ii) which
are customarily vested in the position hereunder by Catiller, and (iii)
necessary or advisable to carry out such responsibilities, subject always to the
control of the Board of Directors of Employer (the “Board”), or all authorized
designees. Said services may include, but not be limited to, those listed on
Schedule “A”.


3.2 Certain Changes and Additional Responsibilities. Nothing herein shall
preclude the Board from changing Catiller’s title and duties if such Board has
concluded in its reasonable judgment that such change is in Employer’s best
interests. If Catiller is elected or appointed a director or officer of Employer
or any subsidiary thereof during the term of this Agreement, Catiller will serve
in such capacity without further compensation.


3.3 Time and Effort.


3.3.1. Entire Productive Time. Catiller shall devote Catiller’s entire
productive time, attention, knowledge and skill to the business and interests of
Employer. Employer shall be entitled to all the benefits and profits arising
from or incident to any and all services performed by Catiller pursuant to this
Agreement.


3.3.2. Exceptions. Nothing contained in Section 3.3.1., above, shall be
construed to prevent Catiller from:


(a) investing his personal assets in businesses which do not compete with
Employer, in such form or manner as will not require any services on the part of
Catiller in the operation or the affairs of the companies in which such
investments are made and in which his participation is solely that of an
investor;


(b) purchasing securities in any corporation whose securities are regularly
traded provided that such purchase shall not result in his collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any corporation engaged in a business competitive to that of Employer; and


(c) participating in conferences, preparing or publishing papers or books or
teaching, so long as the Board approves of such activities prior to Catiller
engaging in them.
 
3.4 Term.


3.4.1. Initial Term. The Term of this Agreement shall commence on the ____ day
of ______, 2005, (the “Start Date”) and shall continue for a period of
thirty-six (36) months, unless sooner terminated as provided for herein (the
“Initial Term”).


3.4.2. Renewal Terms. This Agreement shall remain in full force and effect and
shall renew for a maximum of three (3) additional twelve (12) month periods
(each referred to as a “Renewal Term”), provided that both Parties at least
sixty (60) days prior to the end of Initial Term, and then any Renewal Term,
give written notice to the other of their intent to have the Agreement remain in
full force and effect for the next Renewal Term.


3.4.3. Term Defined. For purposes of this Agreement, the word “Term” shall
specifically include the Initial Term and all Renewal Terms hereunder.


3.5 Location. Except for routine travel incident to the business of Employer,
Catiller’s services hereunder shall be principally performed at the Premises, or
such other location within the surrounding area of the Premises.


IV


COMPENSATION


4.1 Base Salary. Employer agrees to pay Catiller and Catiller agrees to accept
as compensation for the services and obligations set forth herein, as Base
Salary, the sum referenced on Schedule “A”, per annum, which sum shall be paid
to Catiller by Employer in equal semi-monthly installments to be tendered to
Catiller on the first and fifteenth day of each month, or at such other
intervals as may be mutually agreed upon by Employer and Catiller.


4.1.1. Necessary Deductions. Employer shall deduct from the Base Salary amounts
sufficient to cover applicable federal, state, and/or local income tax
withholdings, and any other amounts which Employer is required to withhold by
applicable law.


4.1.2. Yearly Review. On each year anniversary date hereunder, Catiller’s Base
Salary shall be reviewed by the Board or the Compensation Committee of the Board
(the “Compensation Committee”). Base Salary may be increased, but may never be
decreased, in the sole discretion of the Board or the Compensation Committee.


4.2 Participation in Divisional Profit Pool. As additional consideration
hereunder, Employer shall pay to Catiller in accordance with the following:


4.2.1. Divisional Profit Pool. Catiller shall be entitled to participate in the
Divisional Profit Pool, as defined below, and receive his proportionate share of
such distributions, if any, as additional compensation for his services rendered
as an employee hereunder.


4.2.2. Proportionate Share. Catiller shall be entitled to receive ten percent
(10%) of the total of all distributions from the Divisional Profit Pool.


4.2.3. Determinations and Distributions. The Divisional Profit Pool shall be
determined each calendar year no later than the 31st day of March of each
calendar year. Distributions of the Divisional Profit Pool shall be effected by
CBC, if any, no later than the 30th day of April each year.


4.2.4. Applicable Definitions. For purposes of this Section 4.2, the follows
terms shall be defined as provided below:


(a) “Divisional Profit Pool” shall be defined as a percentage of the Net Profit
of the division referred to by Employer as the “IT NET Division”, with said
percentage to be determined by the Board or the Compensation Committee in good
faith on a yearly basis, and in no event in excess of fifty percent (50%).


(b) “Net Profit” shall be defined (and calculated for each calendar year) as the
total of all revenue actually collected by or attributed to the IT NET Division,
less all costs and expenses directly attributable to the IT NET Division,
further qualified as follows:


(i) During the first twelve (12) months hereunder, Net Profit shall be
determined without regard to or inclusion of any allocation for the general and
administrative expenses of CBC; and


(ii) At all times hereunder, Net Profit shall be determined by including the
gross revenues of CBC generated by the sales of Employee and all other employees
of CBC whose efforts are directed toward the IT NET Division and which are not
otherwise included under the IT NET Division, with the additional inclusion of
all direct expenses for said sales and an allocable share of the general and
administrative expenses of CBC as compared to the included gross proceeds.


4.3 Additional Annual Compensation. Employer may, but is not obligated to, pay
Catiller as additional annual compensation, during each calendar year ending
during the Term of this Agreement, such sums as may annually be determined by
the Board, or the Compensation Committee, including bonus, regular and cost of
living increases and adjustments.


V


EMPLOYEE BENEFITS


5.1 Employer Policy. During the Term of this Agreement, Catiller shall be
entitled to participate in employee benefit plans or programs of Employer, if
any, to the extent that his position, tenure, salary, age, health and other
qualifications make him eligible to participate, subject to the rules and
regulations applicable thereto. Such additional benefits shall include, subject
to the approval of the Board, full medical, dental and income insurance, and
participation in qualified pension and profit sharing plans.


    5.2 Business Expenses. Employer will reimburse Catiller for all reasonable
business expenses incurred by Catiller in the performance of Catiller’s duties
provided that:


(a) Each such expenditure qualifies as a proper deduction for Employer for
federal income tax purposes; and


(b) Catiller furnishes to Employer adequate records and other documentary
evidence required to substantiate such expenditures as a proper deduction for
federal income tax purposes; and


(c) Prior to incurring any such expense in excess of One Thousand Dollars
($1,000), Catiller receives express authorization from the Chief Executive
Officer or other authorized officer of Employer; and


(d) Any reimbursed expense payment to Catiller that is disallowed, in whole or
in part, as a deductible business expense of Employer for federal income tax
purposes shall be immediately repaid to Employer by Catiller to the full extent
of such disallowance.


5.3 Vacation Time. Catiller shall be granted three (3) weeks paid vacation for
each calendar year during the Term, with said time being prorated for the
calendar year in which Catiller celebrates his first year of full-time
employment. However, if at the end of any calendar year there is any accrued and
unused vacation time for Employee, additional vacation time for Employee will
not accrue until Employee takes all of his vacation time accrued from prior
calendar years. Upon using said accrued vacation time, Employee shall once again
be entitled to three (3) weeks paid vacation time for that calendar year,
prorated for the month in which the remaining accrued vacation time was taken.


5.4 Indemnification. The Parties agree that all liabilities incurred by Catiller
in his capacity as an employee of Employer hereunder shall be incurred for the
account of Employer, and Catiller shall not be personally liable therefore
except for those matters under applicable provisions of California General
Corporate Law which are subject to indemnification for officers of corporations.
Catiller shall not be liable to Employer, or any of its respective subsidiaries,
affiliates, employees, officers, directors, agents, representatives, successors,
assigns, stockholders, and their respective subsidiaries and affiliates, and
Employer shall, and hereby agrees to, indemnify, defend and hold Catiller
harmless from and against any and all damages and/or loss or liability
(including, without limitation, all cost of defense thereof), for any acts or
omissions in the performance of service under and within the scope of this
Section 5.5.




 
VI


TERMINATION


6.1 For Cause by Employer. This Agreement shall terminate upon five (5) days
prior written notice from Employer to Catiller of the termination of Catiller’s
employment “for cause” (as defined below), provided that Catiller does not cease
the conduct constituting “for cause” prior to the expiration of such five (5)
day period. For purposes of this Section 6.1, the term “for cause” shall include
the following:


(a) Any action by Catiller involving the violation of any criminal statute
constituting a felony;


(b) Gross misconduct in the performance of Catiller’s duties hereunder;


(c) The failure by Catiller to follow or comply with the policies and procedures
of Employer, or the written directives of the Board of Directors of Employer,
provided that such policies, procedures or directives are consistent with
Catiller’s duties hereunder;


(d) The violation by Catiller of any provision of this Agreement; or


(e) The repeated failure by Catiller to render full and proper services, as
required by the terms of this Agreement, and which Employer reasonably believes
constitutes a material breach of this Agreement.


6.2 For Cause by Catiller. This Agreement shall terminate upon five (5) days
prior written notice from Catiller to Employer of the termination of this
Agreement “for cause” (as defined below), provided that Employer does not cease
the conduct constituting “for cause” prior to the expiration of such five (5)
day period. For purposes of this Section 6.2, the term “for cause” shall include
the following:


(a) The willful breach of any of the material obligations of Employer to
Catiller under this Agreement; or


(b) The Employer’s chief executive offices are moved to a location outside of
Orange County, California.


6.3 Termination Without Cause.


6.3.1. Mutual Right to Terminate. Either Party may terminate this Agreement upon
the delivery of thirty (30) days written notice to the other Party (“Termination
Without Cause”).


6.3.2. Termination By Employer During Initial Term. In the event there is a
Termination Without Cause by Employer at any time during the Initial Term, then:
(a) All shares stock acquired by Catiller pursuant to the Purchase Agreement and
all replacements shall be and remain the property of Catiller.


(b) Employer shall continue to pay to Catiller, in accordance with the terms and
conditions of Section 4.1, above, Catiller’s Base Salary at the time of
Termination Without Cause (the “Termination Date”) for a period equal to the
greater of (i) the months remaining in the Initial Term at the time of the
Termination Date; or (ii) twelve (12), plus in any event an additional twelve
(12) months as well.
 
6.3.3. Termination By Catiller During Initial Term. In the event there is a
Termination Without Cause by Catiller at any time during the Initial Term, then:


(a) All shares stock acquired by Catiller pursuant to the Purchase Agreement and
all replacements shall be immediately forfeited by Catiller, returned to the
Employer, and be cancelled in full.


(b) Catiller shall pay to Employer twenty percent (20%) of the greater of (i)
his salary or (ii) the gross billings generated by his sales efforts, paid as he
receives compensation, for a period equal to the time remaining in the Initial
Term at the time of the Termination Date, plus an additional twelve (12) months.


6.4 Other Termination. This Agreement shall terminate upon:


(a) The death or legal incapacity of Catiller;


(b) The expiration of the Term;


(c) At such time as Catiller suffers a Disability (as defined below);


(d) The dissolution and winding up of the business of Employer; or


(e) The express written consent of both Parties.


6.5 Disputes as to Termination. If either Party disputes any aspect of
termination hereunder, the disputing party may demand arbitration of the dispute
by written notice to the other. As part of their decision, the arbitrators may
allocate the cost of arbitration, including fees of attorneys and experts, as
they deem fair and equitable in light of all relevant circumstances. Such
arbitration shall be commenced not later than thirty (30) days following the
date of delivery of the notice of arbitration by a panel of three qualified
arbitrators, one who shall be designated by Catiller, one by Employer and one
(who shall act as chairman of the arbitration panel) by the first two
arbitrators so appointed. The arbitration shall be conducted in Orange County,
California in accordance with the rules promulgated and adopted by the American
Arbitration Association (with the right of discovery as provided in the
California Code of Civil Procedure by all Parties), and each Party shall retain
the right to cross-examine the opposing Party’s witnesses, either through legal
counsel, expert witnesses or both. The majority decision of the arbitration
panel shall be final, binding and conclusive on all Parties (without any right
of appeal therefrom) and shall not be subject to judicial review.


6.6 Disability. For purposes of this Agreement, the term “Disability” shall mean
that by reason of physical or mental disability, Catiller will be unable to
perform the regular duties of employment under this Agreement for a continuous
period of ninety (90) days.
6.7 Survival of Provisions. Notwithstanding anything herein to the contrary, the
provisions of Section 5.4 and Articles VI, VII, VIII, IX, and XII, inclusive,
shall expressly survive the termination of this Agreement.


VII


RESTRICTIVE COVENANTS AND RELATED CONFIDENTIALITY PROVISIONS


7.1 Trade Secrets Covenants. Catiller shall not at any time, whether during or
subsequent to the term of Catiller’s employment, unless specifically consented
to in writing by Employer, either directly or indirectly use, divulge, disclose
or communicate to any person, firm, or corporation, in any manner whatsoever,
any confidential information concerning any matters affecting or relating to the
business of Employer, including, but not limited to, the names, buying habits,
or practices of any of its customers, its’ marketing methods and related data,
the names of any of its vendors or suppliers, costs of materials, the prices it
obtains or has obtained or at which it sells or has sold its products or
services, manufacturing and sales, costs, lists or other written records used in
Employer’s business, compensation paid to employees and other terms of
employment, or any other confidential information of, about or concerning the
business of Employer, its manner of operation, or other confidential data of any
kind, nature, or description. The Parties hereby stipulate that as between them,
the foregoing matters are important, material, and confidential trade secrets
and affect the successful conduct of Employer’s business and its goodwill, and
that any breach of any term of this Section 7.1 is a material breach of this
Agreement.


7.2 Customer Accounts Covenants. As used herein, the term “Customer Accounts”
shall mean all accounts, clients, customers, and the like of Employer and its
affiliates, subsidiaries, licensees, and business associations, whether now
existing or hereafter developed or acquired, including any and all accounts
developed or acquired by or through the efforts of Catiller. During and through
the Term of this Agreement and continuing for a period of twenty-four (24)
months immediately following the termination of Catiller’s employment with
Employer, Catiller shall not directly or indirectly make known to any person,
firm, corporation or entity the names or addresses of any of the Customer
Accounts or any other information pertaining to them. During this same time
period, Catiller shall not, directly or indirectly, for Catiller or any other
person, firm, corporation or entity, divert, take away, call on or solicit, or
attempt to divert, take away, call on or solicit, any of the Customer Accounts,
including but not limited to those Customer Accounts which Catiller called or
with whom Catiller became acquainted during Catiller’s employment with Employer.


7.3 Employees Covenant. During and throughout the Term of this Agreement and
continuing for a period of twenty-four (24) months immediately following the
termination of Catiller’s employment with Employer, Catiller shall not, directly
or indirectly, or by action in concert with others, cause or induce or
influence, or attempt to cause or induce or influence, any employee, agent,
independent contractor, or other business affiliate of Employer to terminate his
or her relationship with Employer, as such relationship exists at any time
following the execution of this Agreement.


7.4 Competition Covenant. Catiller hereby agrees that during and throughout the
Term of this Agreement and continuing for a period of twenty-four (24) months
immediately following the termination of Catiller’s employment with Employer,
Catiller shall not:


(a) directly or indirectly, in an individual or representative capacity, own an
interest in, operate, join, control, finance (whether as a lender or investor),
share in the earnings of, participate in, engage in or be connected as an
officer, employee, agent, independent contractor, partner, shareholder, member,
consultant, employer, investor, or principal of any corporation, partnership,
proprietorship, firm, association, limited liability company, person, or any
other entity engaged in any aspect of the Business inside the Territory, or
which is otherwise in competition with Employer, except as otherwise provided
for in Section 3.3.2.(b) herein; or


(b) Permit his name to be used, directly or indirectly, by any corporation,
partnership, proprietorship, firm, association, limited liability company,
person, or any other entity engaged in the Business within the Territory.


7.5 Books and Records. All equipment, notebooks, documents, memoranda, reports,
files, samples, books, correspondence, lists, computer disks and data bases,
computer programs and reports, computer software, and all other written, graphic
and computer generated or stored records affecting or relating to the business
of Employer which Catiller shall prepare, use, construct, observe, possess, or
control shall be and remain the sole and exclusive property of Employer, and
shall constitute trade secret information of Employer. Within five (5) day so of
the Termination Date, Catiller shall promptly deliver to Employer all such
equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, lists, computer disks and data bases, computer programs and
reports, computer software, and all other written, graphic and computer
generated or stored records relating to the business of Employer which are or
have been in the possession or under the control of Catiller.


7.6 Injunctive Relief. Catiller acknowledges that if Catiller violates any of
the provisions of this Article VII, it will be difficult to determine the amount
of damages resulting to Employer. In addition to any other remedies which it may
have, Employer shall also be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damages.


7.7 Enforcement of Covenants. It is the desire and intent of the Parties that
the provisions of this Article VII shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Article VII shall be adjudicated to be invalid or unenforceable, this Article
VII shall be deemed amended to delete therefrom the portion thus adjudicated to
be invalid or unenforceable, such deletion to apply only with respect to the
operation of this Article in the particular jurisdiction in which such
adjudication is made.
VIII


PROPRIETARY INTEREST


8.1 Inventions. All inventions, improvements, ideas and disclosures (whether or
not patentable) conceived or reduced to practice (actually or constructively) by
Catiller during the Term of this Agreement which are directly or indirectly
related to Employer’s business shall be the property of Employer. Catiller shall
execute and deliver to Employer, at Employer’s expense, all instruments of
assignment necessary to vest title to such intangible rights in Employer, and,
if requested, to execute all applications for issuance of Letters Patent in the
United States or abroad and assignments thereof.


8.2 Specific Exclusion. Specifically excluded from this Article XI are any
inventions which qualify fully under California Labor Code §2870, which provides
as follows:


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1) Related at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


IX


REPRESENTATIONS AND WARRANTIES OF CATILLER


Catiller hereby represents and warrants to Employer the following as of and on
the day this Agreement is executed:


(a) The execution, delivery and consummation of this Agreement will comply with
all applicable law and will not:


(i) Violate any judgment, order, writ or decree of any court or administrative
body applicable to Catiller;




(ii) Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any right to proceed against Employer under any
agreement, commitment, contract (written or oral) or other instrument to which
Catiller is a party.


(b) Catiller is not subject to any non-compete, non-disclosure or similar
agreement (whether oral or written) with any third party.


X


EXTENT OF RELATIONSHIP



 
CATILLER HEREBY ACKNOWLEDGES THAT THIS AGREEMENT (AND ALL OTHER REFERENCES
HEREIN) THE SOLE AGREEMENT BETWEEN EMPLOYER AND CATILLER REGARDING THE EXTENT OF
THE EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYER AND CATILLER. THERE IS NO OTHER
AGREEMENT, EXPRESS OR IMPLIED, BETWEEN EMPLOYER AND CATILLER FOR EMPLOYMENT
BEYOND THE TERM SPECIFIED HEREIN OR UNDER ANY CONDITIONS OTHER THAN THOSE STATED
HEREIN. EMPLOYER AND CATILLER BOTH HAVE THE RIGHT TO TERMINATE THIS AGREEMENT
ONLY IN STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.



XI


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 12.13, below, as
follows:


If to Employer :                                                        With a
copy to:
Mr. David Parker                                                        Keith A.
Rosenbaum, Esq.
CREATIVE BUSINESS CONCEPTS,
INC.                                         SPECTRUM LAW GROUP, LLP
One Technology Drive, Building
H                                              1900 Main Street, Suite 125
Irvine, California 92618                                                     
Irvine, California 92614
 
If to Catiller:                                                             With
a Copy to:
Mr. Doug
Catiller                                                         Douglas J.
Schaaf, Esq.
                                                                    PAUL
HASTINGS 
                                                                    695 Town
Center Drive
                                                                    Costa Mesa,
California 92626-1924








XII


ADDITIONAL PROVISIONS


12.1 Executed Counterparts. This Agreement may be executed in any number of
original, fax or copied counterparts, and all counterparts shall be considered
together as one agreement. A faxed or copied counterpart shall have the same
force and effect as an original signed counterpart. Each of the Parties hereby
expressly forever waives any and all rights to raise the use of a fax machine to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine, as a defense
to the formation of a contract.


12.2 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
12.3 Article and Section Headings. The article and section headings used in this
Agreement are inserted for convenience and identification only and are not to be
used in any manner to interpret this Agreement.


12.4 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


12.5 Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of Orange, shall be the sole jurisdiction and venue for the
bringing of such action.


12.6 Entire Agreement. This Agreement, and all references herein, contains the
entire understanding among the Parties hereto and supersedes any and all prior
written or oral agreements, understandings, and negotiations between them
respecting the subject matter contained herein.


12.7 Additional Documentation. The Parties hereto agree to execute, acknowledge
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices and certificates which may be necessary or convenient under
the laws of the State of California.


12.8 Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.




12.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


12.10 Remedies.


12.10.1. Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


12.10.2. Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
12.11 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


12.12 Assignability. This Agreement is not assignable by Catiller, and is
assignable by Employer upon a merger or similar acquisitive transaction
involving Employer.


12.13 Notices. All notices, requests and demands hereunder shall be in writing
and delivered by hand, by facsimile transmission, by mail, by telegram or by
recognized commercial over-night delivery service (such as Federal Express, UPS
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by facsimile transmission, upon telephone confirmation of receipt of
same; (c) if by mail, forty-eight (48) hours after deposit in the United States
mail, first class, registered or certified mail, postage prepaid; (d) if by
telegram, upon telephone confirmation of receipt of same; or, (e) if by
recognized commercial over-night delivery service, upon such delivery.


12.14 Time. All Parties agree that time is of the essence as to this Agreement.


12.15 Disputes. The Parties agree to cooperate and meet in order to resolve any
disputes or controversies arising under this Agreement. Should they be unable to
do so, then either may elect arbitration under the rules of the American
Arbitration Association, and both Parties are obligated to proceed thereunder.
Arbitration shall proceed in Orange County, and the Parties agree to be bound by
the arbitrator’s award, which may be filed in the Superior Court of California,
County of Orange. The Parties consent to the jurisdiction of California Courts
for enforcement of this determination by arbitration. The prevailing Party shall
be entitled to reimbursement for his attorney’s fees and all costs associated
with arbitration. In any arbitration proceeding conducted pursuant to the
provisions of this Section, both Parties shall have the right to conduct
discovery, to call witnesses and to cross-examine the opposing Party’s
witnesses, either through legal counsel, expert witnesses or both, and the
provisions of the California Code of Civil Procedure (Right to Discovery;
Procedure and Enforcement) are hereby incorporated into this Agreement by this
reference and made a part hereof. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN. 


12.16 Provision Not Construed Against Party Drafting Agreement. This Agreement
is the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice.
This Agreement is the product of the work and efforts of all Parties, and shall
be deemed to have been drafted by all Parties. In the event of a dispute, no
Party hereto shall be entitled to claim that any provision should be construed
against any other Party by reason of the fact that it was drafted by one
particular Party.


12.17 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


12.18 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.


12.19 Consents, Approvals and Discretion. Except as herein expressly provided to
the contrary, whenever this Agreement requires consent or approval to be given
by a Party, or a Party must or may exercise discretion, the Parties agree that
such consent or approval shall not be unreasonably withheld, conditioned, or
delayed, and such discretion shall be reasonably exercised. Except as otherwise
provided herein, if no response to a consent or request for approval is provided
within ten (10) days from the receipt of the request, then the consent or
approval shall be presumed to have been given.


12.20 No Third Party Beneficiaries. This Agreement has been entered into solely
by and between Employer and Catiller, solely for their benefit. There is no
intent by either Party to create or establish a third party beneficiary to this
Agreement, and no such third party shall have any right to enforce any right,
claim, or cause of action created or established under this Agreement.


12.21 Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


12.22 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.


XIII


EXECUTION
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date.


EMPLOYER:      CATILLER:
CREATIVE BUSINESS CONCEPTS, INC.,
a California corporation
/s/ Doug Catiller
DOUG CATILLER
BY:/s/ J. Richard Shafer              DATED:  September 1, 2005


NAME: J.Richard Shafer   


TITLE: President/CFO


DATED: September 22, 2005

 


1.1/bos/gb/cbc/itnet/employmentagreements/catiller
 


--------------------------------------------------------------------------------



SCHEDULE “A”




SECTION MATTER COMMENTS


3.1 Position/Title  Catiller shall serve as Employer’s _____ ________.


3.1 Services  The services to be rendered by Catiller shall include but not be
limited to _______ ___________ _________.


4.1 Annual Base Salary Ninety Five Thousand Dollars ($95,000).














 


36

--------------------------------------------------------------------------------



EXHIBIT 9.2(d)


KEN MORAN EMPLOYMENT AGREEMENT









--------------------------------------------------------------------------------






 






EMPLOYMENT AGREEMENT














CREATIVE BUSINESS CONCEPTS, INC.,
as “Employer”


and


KEN MORAN,
as “Moran”














Effective Date:
September 1, 2005



--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


I


PARTIES


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this ____ day of
____________, 2005, by and between CREATIVE BUSINESS CONCEPTS, INC., a
California corporation (the “Employer”); and, KEN MORAN, an individual residing
in the State of California (“Moran”). Employer and Moran are sometimes referred
to collectively herein as the “Parties”, and each individually as a “Party”.


II


RECITALS


A. Employer is a wireless and business systems provider specializing in
WiFi/WiMAX, security, IT integration, and telecommunication services. As part of
these offering of services, Employer designs and installs specialty
communication systems for data, voice, video, and telecom, among other things
(the “Business”).


B. Employer’s principal place of business is located at One Technology Drive,
Building H, Irvine, California, 92618 (the “Premises”), and is deemed to be
conducted throughout the continental United States, but principally conducted in
the Southern California counties of San Diego, Orange, Los Angeles, Ventura, San
Bernardino, and Riverside, and in each metropolitan area in which the
headquarters of a client of Employer is located (the “Territory”).


C. Moran represents to possess certain skills and contacts which would enable
Moran to benefit Employer. 


D. Immediately prior to executing this Agreement, Moran was an employee of IT
NETWORK PARTNERS, INC., a California corporation (“IT NET”), of which Moran was
a principal shareholder.


E. Concurrent with the execution of this Agreement, Employer acquired one
hundred percent (100%) of the issued and outstanding shares of stock of IT NET
under the terms and conditions of an Agreement and Plan of Reorganization (the
“Purchase Agreement”). Capitalized terms not defined herein shall have the same
meanings attached to them in the Purchase Agreement.
F. The Parties acknowledge that Moran’s abilities and services are unique and
essential to the prospects of Employer, and Employer has relied upon Moran
agreeing to serve Employer pursuant to this Agreement.


G. Employer desires to retain the services of Moran, and Moran desires to be
retained by Employer, all pursuant to the terms and conditions contained herein.
H. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:


III


EMPLOYMENT


3.1 Position. Employer hereby hires Moran to serve in the position referenced on
Schedule “A”, attached hereto and incorporated herein by reference. Moran shall
do and perform all services, duties, responsibilities, and acts (i) prescribed
by the Bylaws of Employer, as amended from time-to-time, (ii) which are
customarily vested in the position hereunder by Moran, and (iii) necessary or
advisable to carry out such responsibilities, subject always to the control of
the Board of Directors of Employer (the “Board”), or all authorized designees.
Said services may include, but not be limited to, those listed on Schedule “A”.


3.2 Certain Changes and Additional Responsibilities. Nothing herein shall
preclude the Board from changing Moran’s title and duties if such Board has
concluded in its reasonable judgment that such change is in Employer’s best
interests. If Moran is elected or appointed a director or officer of Employer or
any subsidiary thereof during the term of this Agreement, Moran will serve in
such capacity without further compensation.


3.3 Time and Effort.


3.3.1. Entire Productive Time. Moran shall devote Moran’s entire productive
time, attention, knowledge and skill to the business and interests of Employer.
Employer shall be entitled to all the benefits and profits arising from or
incident to any and all services performed by Moran pursuant to this Agreement.


3.3.2. Exceptions. Nothing contained in Section 3.3.1., above, shall be
construed to prevent Moran from:


(a) investing his personal assets in businesses which do not compete with
Employer, in such form or manner as will not require any services on the part of
Moran in the operation or the affairs of the companies in which such investments
are made and in which his participation is solely that of an investor;


(b) purchasing securities in any corporation whose securities are regularly
traded provided that such purchase shall not result in his collectively owning
beneficially at any time five percent (5%) or more of the equity securities of
any corporation engaged in a business competitive to that of Employer; and


(c) participating in conferences, preparing or publishing papers or books or
teaching, so long as the Board approves of such activities prior to Moran
engaging in them.
 
3.4 Term.


3.4.1. Initial Term. The Term of this Agreement shall commence on the ____ day
of ______, 2005, (the “Start Date”) and shall continue for a period of
thirty-six (36) months, unless sooner terminated as provided for herein (the
“Initial Term”).


3.4.2. Renewal Terms. This Agreement shall remain in full force and effect and
shall renew for a maximum of three (3) additional twelve (12) month periods
(each referred to as a “Renewal Term”), provided that both Parties at least
sixty (60) days prior to the end of Initial Term, and then any Renewal Term,
give written notice to the other of their intent to have the Agreement remain in
full force and effect for the next Renewal Term.


3.4.3. Term Defined. For purposes of this Agreement, the word “Term” shall
specifically include the Initial Term and all Renewal Terms hereunder.


3.5 Location. Except for routine travel incident to the business of Employer,
Moran’s services hereunder shall be principally performed at the Premises, or
such other location within the surrounding area of the Premises.


IV


COMPENSATION


4.1 Base Salary. Employer agrees to pay Moran and Moran agrees to accept as
compensation for the services and obligations set forth herein, as Base Salary,
the sum referenced on Schedule “A”, per annum, which sum shall be paid to Moran
by Employer in equal semi-monthly installments to be tendered to Moran on the
first and fifteenth day of each month, or at such other intervals as may be
mutually agreed upon by Employer and Moran.


4.1.1. Necessary Deductions. Employer shall deduct from the Base Salary amounts
sufficient to cover applicable federal, state, and/or local income tax
withholdings, and any other amounts which Employer is required to withhold by
applicable law.


4.1.2. Yearly Review. On each year anniversary date hereunder, Moran’s Base
Salary shall be reviewed by the Board or the Compensation Committee of the Board
(the “Compensation Committee”). Base Salary may be increased, but may never be
decreased, in the sole discretion of the Board or the Compensation Committee.


4.2 Participation in Divisional Profit Pool. As additional consideration
hereunder, Employer shall pay to Moran in accordance with the following:


4.2.1. Divisional Profit Pool. Moran shall be entitled to participate in the
Divisional Profit Pool, as defined below, and receive his proportionate share of
such distributions, if any, as additional compensation for his services rendered
as an employee hereunder.


4.2.2. Proportionate Share. Moran shall be entitled to receive ten percent (10%)
of the total of all distributions from the Divisional Profit Pool.


4.2.3. Determinations and Distributions. The Divisional Profit Pool shall be
determined each calendar year no later than the 31st day of March of each
calendar year. Distributions of the Divisional Profit Pool shall be effected by
CBC, if any, no later than the 30th day of April each year.


4.2.4. Applicable Definitions. For purposes of this Section 4.2, the follows
terms shall be defined as provided below:


(a) “Divisional Profit Pool” shall be defined as a percentage of the Net Profit
of the division referred to by Employer as the “IT NET Division”, with said
percentage to be determined by the Board or the Compensation Committee in good
faith on a yearly basis, and in no event in excess of fifty percent (50%).


(b) “Net Profit” shall be defined (and calculated for each calendar year) as the
total of all revenue actually collected by or attributed to the IT NET Division,
less all costs and expenses directly attributable to the IT NET Division,
further qualified as follows:


(i) During the first twelve (12) months hereunder, Net Profit shall be
determined without regard to or inclusion of any allocation for the general and
administrative expenses of CBC; and


(ii) At all times hereunder, Net Profit shall be determined by including the
gross revenues of CBC generated by the sales of Employee and all other employees
of CBC whose efforts are directed toward the IT NET Division and which are not
otherwise included under the IT NET Division, with the additional inclusion of
all direct expenses for said sales and an allocable share of the general and
administrative expenses of CBC as compared to the included gross proceeds.


4.3 CBC Commission Sales Schedule. Moran shall also be eligible to participate
in the CBC Commission Sales Schedule then in effect, as amended from
time-to-time. The Parties hereby agree to memorialize in writing all such
commission arrangements, which shall be in addition to all other amounts earned
by and paid to Moran hereunder.


4.4 Additional Annual Compensation. Employer may, but is not obligated to, pay
Moran as additional annual compensation, during each calendar year ending during
the Term of this Agreement, such sums as may annually be determined by the
Board, or the Compensation Committee, including bonus, regular and cost of
living increases and adjustments.




 


V


EMPLOYEE BENEFITS


5.1 Employer Policy. During the Term of this Agreement, Moran shall be entitled
to participate in employee benefit plans or programs of Employer, if any, to the
extent that his position, tenure, salary, age, health and other qualifications
make him eligible to participate, subject to the rules and regulations
applicable thereto. Such additional benefits shall include, subject to the
approval of the Board, full medical, dental and income insurance, and
participation in qualified pension and profit sharing plans.


5.2 Business Expenses. Employer will reimburse Moran for all reasonable business
expenses incurred by Moran in the performance of Moran’s duties provided that:


(a) Each such expenditure qualifies as a proper deduction for Employer for
federal income tax purposes; and


(b) Moran furnishes to Employer adequate records and other documentary evidence
required to substantiate such expenditures as a proper deduction for federal
income tax purposes; and


(c) Prior to incurring any such expense in excess of One Thousand Dollars
($1,000), Moran receives express authorization from the Chief Executive Officer
or other authorized officer of Employer; and


(d) Any reimbursed expense payment to Moran that is disallowed, in whole or in
part, as a deductible business expense of Employer for federal income tax
purposes shall be immediately repaid to Employer by Moran to the full extent of
such disallowance.


5.3 Vacation Time. Moran shall be granted three (3) weeks paid vacation for each
calendar year during the Term, with said time being prorated for the calendar
year in which Moran celebrates his first year of full-time employment. However,
if at the end of any calendar year there is any accrued and unused vacation time
for Employee, additional vacation time for Employee will not accrue until
Employee takes all of his vacation time accrued from prior calendar years. Upon
using said accrued vacation time, Employee shall once again be entitled to three
(3) weeks paid vacation time for that calendar year, prorated for the month in
which the remaining accrued vacation time was taken.


5.4 Indemnification. The Parties agree that all liabilities incurred by Moran in
his capacity as an employee of Employer hereunder shall be incurred for the
account of Employer, and Moran shall not be personally liable therefore except
for those matters under applicable provisions of California General Corporate
Law which are subject to indemnification for officers of corporations. Moran
shall not be liable to Employer, or any of its respective subsidiaries,
affiliates, employees, officers, directors, agents, representatives, successors,
assigns, stockholders, and their respective subsidiaries and affiliates, and
Employer shall, and hereby agrees to, indemnify, defend and hold Moran harmless
from and against any and all damages and/or loss or liability (including,
without limitation, all cost of defense thereof), for any acts or omissions in
the performance of service under and within the scope of this Section 5.5.


VI


TERMINATION


6.1 For Cause by Employer. This Agreement shall terminate upon five (5) days
prior written notice from Employer to Moran of the termination of Moran’s
employment “for cause” (as defined below), provided that Moran does not cease
the conduct constituting “for cause” prior to the expiration of such five (5)
day period. For purposes of this Section 6.1, the term “for cause” shall include
the following:


(a) Any action by Moran involving the violation of any criminal statute
constituting a felony;


(b) Gross misconduct in the performance of Moran’s duties hereunder;


(c) The failure by Moran to follow or comply with the policies and procedures of
Employer, or the written directives of the Board of Directors of Employer,
provided that such policies, procedures or directives are consistent with
Moran’s duties hereunder;


(d) The violation by Moran of any provision of this Agreement; or


(e) The repeated failure by Moran to render full and proper services, as
required by the terms of this Agreement, and which Employer reasonably believes
constitutes a material breach of this Agreement.


6.2 For Cause by Moran. This Agreement shall terminate upon five (5) days prior
written notice from Moran to Employer of the termination of this Agreement “for
cause” (as defined below), provided that Employer does not cease the conduct
constituting “for cause” prior to the expiration of such five (5) day period.
For purposes of this Section 6.2, the term “for cause” shall include the
following:


(a) The willful breach of any of the material obligations of Employer to Moran
under this Agreement; or


(b) The Employer’s chief executive offices are moved to a location outside of
Orange County, California.


6.3 Termination Without Cause.


6.3.1. Mutual Right to Terminate. Either Party may terminate this Agreement upon
the delivery of thirty (30) days written notice to the other Party (“Termination
Without Cause”).


6.3.2. Termination By Employer During Initial Term. In the event there is a
Termination Without Cause by Employer at any time during the Initial Term, then:


(a) All shares stock acquired by Moran pursuant to the Purchase Agreement and
all replacements shall be and remain the property of Moran.


(b) Employer shall continue to pay to Moran, in accordance with the terms and
conditions of Section 4.1, above, Moran’s Base Salary at the time of Termination
Without Cause (the “Termination Date”) for a period equal to the greater of (i)
the months remaining in the Initial Term at the time of the Termination Date; or
(ii) twelve (12), plus in any event an additional twelve (12) months as well.
 
6.3.3. Termination By Moran During Initial Term. In the event there is a
Termination Without Cause by Moran at any time during the Initial Term, then:


(a) All shares stock acquired by Moran pursuant to the Purchase Agreement and
all replacements shall be immediately forfeited by Moran, returned to the
Employer, and be cancelled in full.


(b) Moran shall pay to Employer twenty percent (20%) of the greater of (i) his
salary or (ii) the gross billings generated by his sales efforts, paid as he
receives compensation, for a period equal to the time remaining in the Initial
Term at the time of the Termination Date, plus an additional twelve (12) months.


6.4 Other Termination. This Agreement shall terminate upon:


(a) The death or legal incapacity of Moran;


(b) The expiration of the Term;


(c) At such time as Moran suffers a Disability (as defined below);


(d) The dissolution and winding up of the business of Employer; or


(e) The express written consent of both Parties.


6.5 Disputes as to Termination. If either Party disputes any aspect of
termination hereunder, the disputing party may demand arbitration of the dispute
by written notice to the other. As part of their decision, the arbitrators may
allocate the cost of arbitration, including fees of attorneys and experts, as
they deem fair and equitable in light of all relevant circumstances. Such
arbitration shall be commenced not later than thirty (30) days following the
date of delivery of the notice of arbitration by a panel of three qualified
arbitrators, one who shall be designated by Moran, one by Employer and one (who
shall act as chairman of the arbitration panel) by the first two arbitrators so
appointed. The arbitration shall be conducted in Orange County, California in
accordance with the rules promulgated and adopted by the American Arbitration
Association (with the right of discovery as provided in the California Code of
Civil Procedure by all Parties), and each Party shall retain the right to
cross-examine the opposing Party’s witnesses, either through legal counsel,
expert witnesses or both. The majority decision of the arbitration panel shall
be final, binding and conclusive on all Parties (without any right of appeal
therefrom) and shall not be subject to judicial review.


6.6 Disability. For purposes of this Agreement, the term “Disability” shall mean
that by reason of physical or mental disability, Moran will be unable to perform
the regular duties of employment under this Agreement for a continuous period of
ninety (90) days.


6.7 Survival of Provisions. Notwithstanding anything herein to the contrary, the
provisions of Section 5.4 and Articles VI, VII, VIII, IX, and XII, inclusive,
shall expressly survive the termination of this Agreement.


VII


RESTRICTIVE COVENANTS AND RELATED CONFIDENTIALITY PROVISIONS


7.1 Trade Secrets Covenants. Moran shall not at any time, whether during or
subsequent to the term of Moran’s employment, unless specifically consented to
in writing by Employer, either directly or indirectly use, divulge, disclose or
communicate to any person, firm, or corporation, in any manner whatsoever, any
confidential information concerning any matters affecting or relating to the
business of Employer, including, but not limited to, the names, buying habits,
or practices of any of its customers, its’ marketing methods and related data,
the names of any of its vendors or suppliers, costs of materials, the prices it
obtains or has obtained or at which it sells or has sold its products or
services, manufacturing and sales, costs, lists or other written records used in
Employer’s business, compensation paid to employees and other terms of
employment, or any other confidential information of, about or concerning the
business of Employer, its manner of operation, or other confidential data of any
kind, nature, or description. The Parties hereby stipulate that as between them,
the foregoing matters are important, material, and confidential trade secrets
and affect the successful conduct of Employer’s business and its goodwill, and
that any breach of any term of this Section 7.1 is a material breach of this
Agreement.


7.2 Customer Accounts Covenants. As used herein, the term “Customer Accounts”
shall mean all accounts, clients, customers, and the like of Employer and its
affiliates, subsidiaries, licensees, and business associations, whether now
existing or hereafter developed or acquired, including any and all accounts
developed or acquired by or through the efforts of Moran. During and through the
Term of this Agreement and continuing for a period of twenty-four (24) months
immediately following the termination of Moran’s employment with Employer, Moran
shall not directly or indirectly make known to any person, firm, corporation or
entity the names or addresses of any of the Customer Accounts or any other
information pertaining to them. During this same time period, Moran shall not,
directly or indirectly, for Moran or any other person, firm, corporation or
entity, divert, take away, call on or solicit, or attempt to divert, take away,
call on or solicit, any of the Customer Accounts, including but not limited to
those Customer Accounts which Moran called or with whom Moran became acquainted
during Moran’s employment with Employer.


7.3 Employees Covenant. During and throughout the Term of this Agreement and
continuing for a period of twenty-four (24) months immediately following the
termination of Moran’s employment with Employer, Moran shall not, directly or
indirectly, or by action in concert with others, cause or induce or influence,
or attempt to cause or induce or influence, any employee, agent, independent
contractor, or other business affiliate of Employer to terminate his or her
relationship with Employer, as such relationship exists at any time following
the execution of this Agreement.


7.4 Competition Covenant. Moran hereby agrees that during and throughout the
Term of this Agreement and continuing for a period of twenty-four (24) months
immediately following the termination of Moran’s employment with Employer, Moran
shall not:


(a) directly or indirectly, in an individual or representative capacity, own an
interest in, operate, join, control, finance (whether as a lender or investor),
share in the earnings of, participate in, engage in or be connected as an
officer, employee, agent, independent contractor, partner, shareholder, member,
consultant, employer, investor, or principal of any corporation, partnership,
proprietorship, firm, association, limited liability company, person, or any
other entity engaged in any aspect of the Business inside the Territory, or
which is otherwise in competition with Employer, except as otherwise provided
for in Section 3.3.2.(b) herein; or


(b) Permit his name to be used, directly or indirectly, by any corporation,
partnership, proprietorship, firm, association, limited liability company,
person, or any other entity engaged in the Business within the Territory.


7.5 Books and Records. All equipment, notebooks, documents, memoranda, reports,
files, samples, books, correspondence, lists, computer disks and data bases,
computer programs and reports, computer software, and all other written, graphic
and computer generated or stored records affecting or relating to the business
of Employer which Moran shall prepare, use, construct, observe, possess, or
control shall be and remain the sole and exclusive property of Employer, and
shall constitute trade secret information of Employer. Within five (5) day so of
the Termination Date, Moran shall promptly deliver to Employer all such
equipment, notebooks, documents, memoranda, reports, files, samples, books,
correspondence, lists, computer disks and data bases, computer programs and
reports, computer software, and all other written, graphic and computer
generated or stored records relating to the business of Employer which are or
have been in the possession or under the control of Moran.


7.6 Injunctive Relief. Moran acknowledges that if Moran violates any of the
provisions of this Article VII, it will be difficult to determine the amount of
damages resulting to Employer. In addition to any other remedies which it may
have, Employer shall also be entitled to temporary and permanent injunctive
relief without the necessity of proving actual damages.


7.7 Enforcement of Covenants. It is the desire and intent of the Parties that
the provisions of this Article VII shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular portion of this
Article VII shall be adjudicated to be invalid or unenforceable, this Article
VII shall be deemed amended to delete therefrom the portion thus adjudicated to
be invalid or unenforceable, such deletion to apply only with respect to the
operation of this Article in the particular jurisdiction in which such
adjudication is made.


VIII


PROPRIETARY INTEREST


8.1 Inventions. All inventions, improvements, ideas and disclosures (whether or
not patentable) conceived or reduced to practice (actually or constructively) by
Moran during the Term of this Agreement which are directly or indirectly related
to Employer’s business shall be the property of Employer. Moran shall execute
and deliver to Employer, at Employer’s expense, all instruments of assignment
necessary to vest title to such intangible rights in Employer, and, if
requested, to execute all applications for issuance of Letters Patent in the
United States or abroad and assignments thereof.


8.2 Specific Exclusion. Specifically excluded from this Article XI are any
inventions which qualify fully under California Labor Code §2870, which provides
as follows:


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1) Related at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.


IX


REPRESENTATIONS AND WARRANTIES OF MORAN


Moran hereby represents and warrants to Employer the following as of and on the
day this Agreement is executed:




(a) The execution, delivery and consummation of this Agreement will comply with
all applicable law and will not:


(i) Violate any judgment, order, writ or decree of any court or administrative
body applicable to Moran;


(ii) Result in the breach of, constitute a default under, constitute an event
which with notice or lapse of time, or both, would become a default under, or
result in the creation of any right to proceed against Employer under any
agreement, commitment, contract (written or oral) or other instrument to which
Moran is a party.


(b) Moran is not subject to any non-compete, non-disclosure or similar agreement
(whether oral or written) with any third party.


X


EXTENT OF RELATIONSHIP



 
MORAN HEREBY ACKNOWLEDGES THAT THIS AGREEMENT (AND ALL OTHER REFERENCES HEREIN)
THE SOLE AGREEMENT BETWEEN EMPLOYER AND MORAN REGARDING THE EXTENT OF THE
EMPLOYMENT RELATIONSHIP BETWEEN EMPLOYER AND MORAN. THERE IS NO OTHER AGREEMENT,
EXPRESS OR IMPLIED, BETWEEN EMPLOYER AND MORAN FOR EMPLOYMENT BEYOND THE TERM
SPECIFIED HEREIN OR UNDER ANY CONDITIONS OTHER THAN THOSE STATED HEREIN.
EMPLOYER AND MORAN BOTH HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ONLY IN
STRICT COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.



XI


NOTICES


All notices, requests, demands and other communications required or permitted to
be given hereunder shall be effected pursuant to Section 12.13, below, as
follows:


If to Employer :                                                    With a copy
to:
Mr. David Parker                                                    Keith A.
Rosenbaum, Esq.
CREATIVE BUSINESS CONCEPTS, INC.                                  SPECTRUM LAW
GROUP, LLP
One Technology Drive, Building H                                        1900
Main Street, Suite 125
Irvine, California 92618                                                Irvine,
California 92614






If to Moran:                                                           With a
Copy to:
Mr. Ken Moran                                                      Douglas J.
Schaaf, Esq.
                                                                PAUL HASTINGS 
                                                                695 Town Center
Drive
                                                                Costa Mesa,
California 92626-1924


XII


ADDITIONAL PROVISIONS


12.1 Executed Counterparts. This Agreement may be executed in any number of
original, fax or copied counterparts, and all counterparts shall be considered
together as one agreement. A faxed or copied counterpart shall have the same
force and effect as an original signed counterpart. Each of the Parties hereby
expressly forever waives any and all rights to raise the use of a fax machine to
deliver a signature, or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of a fax machine, as a defense
to the formation of a contract.


12.2 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties hereto.
 
12.3 Article and Section Headings. The article and section headings used in this
Agreement are inserted for convenience and identification only and are not to be
used in any manner to interpret this Agreement.


12.4 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.


12.5 Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California. If any court action is necessary to enforce the terms and conditions
of this Agreement, the Parties hereby agree that the Superior Court of
California, County of Orange, shall be the sole jurisdiction and venue for the
bringing of such action.


12.6 Entire Agreement. This Agreement, and all references herein, contains the
entire understanding among the Parties hereto and supersedes any and all prior
written or oral agreements, understandings, and negotiations between them
respecting the subject matter contained herein.


12.7 Additional Documentation. The Parties hereto agree to execute, acknowledge
and cause to be filed and recorded, if necessary, any and all documents,
amendments, notices and certificates which may be necessary or convenient under
the laws of the State of California.
12.8 Attorney’s Fees. If any legal action (including arbitration) is necessary
to enforce the terms and conditions of this Agreement, the prevailing Party
shall be entitled to costs and reasonable attorney’s fees.


12.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.


12.10 Remedies.


12.10.1. Specific Performance. The Parties hereby declare that it is impossible
to measure in money the damages which will result from a failure to perform any
of the obligations under this Agreement. Therefore, each Party waives the claim
or defense that an adequate remedy at law exists in any action or proceeding
brought to enforce the provisions hereof.


12.10.2. Cumulative. The remedies of the Parties under this Agreement are
cumulative and shall not exclude any other remedies to which any person may be
lawfully entitled.
 
12.11 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.


12.12 Assignability. This Agreement is not assignable by Moran, and is
assignable by Employer upon a merger or similar acquisitive transaction
involving Employer.


12.13 Notices. All notices, requests and demands hereunder shall be in writing
and delivered by hand, by facsimile transmission, by mail, by telegram or by
recognized commercial over-night delivery service (such as Federal Express, UPS
or DHL), and shall be deemed given (a) if by hand delivery, upon such delivery;
(b) if by facsimile transmission, upon telephone confirmation of receipt of
same; (c) if by mail, forty-eight (48) hours after deposit in the United States
mail, first class, registered or certified mail, postage prepaid; (d) if by
telegram, upon telephone confirmation of receipt of same; or, (e) if by
recognized commercial over-night delivery service, upon such delivery.


12.14 Time. All Parties agree that time is of the essence as to this Agreement.


12.15 Disputes. The Parties agree to cooperate and meet in order to resolve any
disputes or controversies arising under this Agreement. Should they be unable to
do so, then either may elect arbitration under the rules of the American
Arbitration Association, and both Parties are obligated to proceed thereunder.
Arbitration shall proceed in Orange County, and the Parties agree to be bound by
the arbitrator’s award, which may be filed in the Superior Court of California,
County of Orange. The Parties consent to the jurisdiction of California Courts
for enforcement of this determination by arbitration. The prevailing Party shall
be entitled to reimbursement for his attorney’s fees and all costs associated
with arbitration. In any arbitration proceeding conducted pursuant to the
provisions of this Section, both Parties shall have the right to conduct
discovery, to call witnesses and to cross-examine the opposing Party’s
witnesses, either through legal counsel, expert witnesses or both, and the
provisions of the California Code of Civil Procedure (Right to Discovery;
Procedure and Enforcement) are hereby incorporated into this Agreement by this
reference and made a part hereof. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM AGAINST THE OTHER
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY OTHER
AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN. 


12.16 Provision Not Construed Against Party Drafting Agreement. This Agreement
is the result of negotiations by and between the Parties, and each Party has had
the opportunity to be represented by independent legal counsel of its choice.
This Agreement is the product of the work and efforts of all Parties, and shall
be deemed to have been drafted by all Parties. In the event of a dispute, no
Party hereto shall be entitled to claim that any provision should be construed
against any other Party by reason of the fact that it was drafted by one
particular Party.


12.17 Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof as if set out in full herein.


12.18 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.


12.19 Consents, Approvals and Discretion. Except as herein expressly provided to
the contrary, whenever this Agreement requires consent or approval to be given
by a Party, or a Party must or may exercise discretion, the Parties agree that
such consent or approval shall not be unreasonably withheld, conditioned, or
delayed, and such discretion shall be reasonably exercised. Except as otherwise
provided herein, if no response to a consent or request for approval is provided
within ten (10) days from the receipt of the request, then the consent or
approval shall be presumed to have been given.


12.20 No Third Party Beneficiaries. This Agreement has been entered into solely
by and between Employer and Moran, solely for their benefit. There is no intent
by either Party to create or establish a third party beneficiary to this
Agreement, and no such third party shall have any right to enforce any right,
claim, or cause of action created or established under this Agreement.


12.21 Best Efforts. The Parties shall use and exercise their best efforts,
taking all reasonable, ordinary and necessary measures to ensure an orderly and
smooth relationship under this Agreement, and further agree to work together and
negotiate in good faith to resolve any differences or problems which may arise
in the future.


12.22 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to designated
“Articles”, “Sections”, and to other subdivisions are to the designated
Articles, Sections, and other subdivisions of this Agreement as originally
executed; (vi) all references to “Dollars” or “$” shall be construed as being
United States dollars; (vii) the term “including” is not limiting and means
“including without limitation”; and, (viii) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the date of this Agreement and
as may be subsequently amended.


XIII


EXECUTION
IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date.


EMPLOYER:      MORAN:
CREATIVE BUSINESS CONCEPTS, INC.,
a California corporation
/s/ Ken Moran
KEN MORAN
BY:/s/ J. Richard Shafer              DATED:  September 1, 2005


NAME: J.Richard Shafer   


TITLE: President/CFO


DATED: September 22, 2005

 


1.1/bos/gb/cbc/itnet/employmentagreements/moran
 


--------------------------------------------------------------------------------



SCHEDULE “A”




SECTION MATTER COMMENTS


3.1 Position/Title  Moran shall serve as Employer’s Sales Executive.


3.1 Services  The services to be rendered by Moran shall include but not be
limited to _______ ___________ _________.


4.1 Annual Base Salary Fifty-Five Thousand Dollars ($55,000).














 


37

--------------------------------------------------------------------------------



 SCHEDULE II-B


SHAREHOLDERS AND OWNERSHIP




Shareholder

Principal Address
Ownership                               
 
Gregg Stempson 

One Technology Drive
Building H
Irvine CA 92618
 40 %
Jim Froggatt 
 
One Technology Drive
Building H
Irvine CA 92618
 40%
Doug Catiller 
 
One Technology Drive
Building H
Irvine CA 92618
 10%
Ken Moran 
 
One Technology Drive
Building H
Irvine CA 92618
 10%


 

38

--------------------------------------------------------------------------------



SCHEDULE 5.2


CBC SUBSIDIARIES




None.





39

--------------------------------------------------------------------------------



SCHEDULE 5.8


CBC CAPITALIZATION




1. CBC is in the process of adopting a stock option plan for which that number
of shares of CBC voting common stock determined in the sole discretion of the
Board of Directors of CBC will be reserved.


2. At least eight hundred twelve thousand four hundred sixty nine (812,469)
shares of CBC voting common stock is potentially issuable upon the exercise of a
conversion feature contained in four (4) separate promissory notes (the
“Convertible Notes”). The Convertible Notes are in the respective amounts of
$287,500, $525,000, $237,500, and $420,000, and each of the Convertible Notes is
in favor of an existing shareholder of CBC. Each of the Convertible Notes are
dated September 30, 2004 and are due on September 30, 2007, although each of the
Convertible Notes may be prepaid, in whole or in part, at any time by the
Company upon 30-days prior notice. The Convertible Notes carry an interest rate
of 8% per annum. The holder of each respective Convertible Note is entitled to
convert the outstanding principal balance and all accrued and unpaid interest
into shares of common stock, at any time after September 30, 2005, at a
conversion price for each share of common stock equal to $2.00 per share of
common stock.





40

--------------------------------------------------------------------------------



SCHEDULE 5.13


CBC TAX RETURNS AND DISPUTES




CBC is currently under audit by the IRS for its tax year ending 31 December
2003.





41

--------------------------------------------------------------------------------



SCHEDULE 6.3


SHAREHOLDER INFORMATION






Shareholder
Shares Owned
Ownership Percentage
CBC Stock Received
       
Gregg Stempson
 400
40%
160,000
       
Jim Froggatt
 400
40%
160,000
       
Doug Catiller
 100
10%
40,000
       
Ken Moran
 100
10%
40,000



42

--------------------------------------------------------------------------------



SCHEDULE 7.2


IT NET SUBSIDIARIES
 
None






43

--------------------------------------------------------------------------------



SCHEDULE 7.8


IT NET CAPITALIZATION
 
None



44

--------------------------------------------------------------------------------



SCHEDULE 7.10


IT NET EMPLOYEE BENEFITS
 
None



45

--------------------------------------------------------------------------------



SCHEDULE 7.13


IT NET LEASES AND SIMILAR AGREEMENTS
 
None



46

--------------------------------------------------------------------------------



SCHEDULE 7.14


IT NET MATERIAL AGREEMENTS
 
None







47

--------------------------------------------------------------------------------



SCHEDULE 7.15


IT NET EMPLOYMENT AGREEMENTS
 
None



48

--------------------------------------------------------------------------------



SCHEDULE 7.16


IT NET RESTRICTIVE COVENANT AGREEMENTS
 
None







49

--------------------------------------------------------------------------------



SCHEDULE 7.19


IT NET ENVIRONMENTAL DISCLOSURES
 
None



50

--------------------------------------------------------------------------------



SCHEDULE 7.24


IT NET TITLE TO ASSETS
 
None
 
 



51

--------------------------------------------------------------------------------



SCHEDULE 7.26


IT NET INTELLECTUAL PROPERTY ASSETS
 
 
None


